EXHIBIT 10.83

ADDITIONAL 2013 FORMS OF EMPLOYEE RESTRICTED SHARE UNIT AGREEMENTS

Standard Long-Term Incentive Program RSUs

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

20     LONG-TERM INCENTIVE AWARD PROGRAM

* * *

STOCK-PAYABLE RESTRICTED SHARE UNITS

AWARD AGREEMENT

* * *

 

GRANTEE:    [Name]    AWARD GRANT DATE:                , 20        RESTRICTED
SHARE UNITS:    [ Whole number ] share units   

1. Definitions. Certain terms used in this Stock-Payable Restricted Share Units
Award Agreement (the “Agreement” or “Award Agreement”) are defined in Section 12
or elsewhere in the Agreement, and such definitions will apply except where the
context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.

2. Restricted Share Units with Related Dividend Equivalents Award. Pursuant to
the Plan and subject to the terms and conditions of the Agreement, PNC grants to
the Grantee named above (“Grantee”) a Share-denominated award opportunity of
stock-payable restricted share units (“Restricted Share Units” or “RSUs”) of the
number of restricted share units set forth above, together with the opportunity
to receive related dividend equivalents to the extent provided herein (“Dividend
Equivalents”), payable in cash, with respect to those share units (together, the
“Award”). The Award is subject to acceptance by Grantee in accordance with
Section 15 and is subject to the terms and conditions of the Agreement and to
the Plan.

3. Terms of Award. The Award is subject to the terms and conditions set forth in
the Agreement and to the Plan.

Restricted Share Units and Dividend Equivalents are not transferable. Restricted
Share Units and related Dividend Equivalents are subject to forfeiture pursuant
to the applicable service, conduct and other terms and conditions of the
Agreement until vesting of the Restricted Share Units in accordance with the
terms of the Agreement.



--------------------------------------------------------------------------------

Provided that Restricted Share Units are not forfeited in accordance with the
terms of Section 5 and vest in accordance with the terms of Section 6, those
Restricted Share Units will be settled and paid out, generally in shares of PNC
common stock, pursuant to and in accordance with the terms of Section 6.
Restricted Share Units that are forfeited by Grantee pursuant to and in
accordance with the terms of the service, conduct or other provisions of
Section 5 will be cancelled without payment of any consideration by PNC.

The right to ongoing Dividend Equivalents is granted in connection with the
Restricted Share Units to which those Dividend Equivalents relate and therefore
shall terminate, without payment of any consideration by PNC, upon the
cancellation or vesting, whichever is applicable, of the Restricted Share Units
to which those Dividend Equivalents relate.

4. Dividend Equivalents.

Dividend Equivalents. These Dividend Equivalents are related to the Restricted
Share Units, and Dividend Equivalents payments are applicable for the period
during which the Restricted Share Units to which they relate are outstanding.
Dividend Equivalents apply to the period from and after the Award Grant Date
until such time as the Restricted Share Units granted in connection with those
Dividend Equivalents either (i) vest pursuant to and in accordance with the
terms of Section 6 or (ii) are cancelled upon forfeiture in accordance with the
terms of Section 5. At the end of such period (either the vesting date in
accordance with Section 6 or cancellation date in accordance with Section 5),
the related Dividend Equivalents terminate.

Once the Agreement is effective in accordance with Section 15 and subject to the
terms and conditions of this Section 4, the Corporation will make Dividend
Equivalents payments to Grantee, where applicable, of cash equivalent to the
amounts of the quarterly cash dividends Grantee would have received, if any, had
the Restricted Share Units to which such Dividend Equivalents relate been shares
of PNC common stock issued and outstanding on the record dates for cash
dividends on PNC common stock that occur during the applicable Dividend
Equivalents period.

Payment. The Corporation will make Dividend Equivalents payments to Grantee
where applicable pursuant to this Section 4 each quarter following the dividend
payment date that relates to such record date, if any. Dividend Equivalents will
not be payable with respect to a dividend unless the Restricted Share Units to
which the Dividend Equivalents relate were outstanding on the dividend record
date for such dividend. Such amounts shall be paid in cash in accordance with
applicable regular payroll practice as in effect from time to time for similarly
situated employees within 30 days after the applicable dividend payment date.

Dividend Equivalents payments are also subject to the additional conditions set
forth below.

Additional Conditions. Except as otherwise provided in Sections 5.4(b), 12.11,
and 14.9, termination or cancellation of the right to ongoing Dividend
Equivalents will have no effect on cash payments made pursuant to this Section 4
prior to such termination or cancellation.

If the termination of the right to ongoing Dividend Equivalents occurs after the
dividend record date for a quarter but before the related dividend payment date,
the Corporation will nonetheless make such a quarterly dividend equivalents
payment to Grantee with respect to that record date, if any.

Where payment of Dividend Equivalents that would otherwise be made is suspended
pursuant to Section 5.3 or Section 5.5 pending resolution of a potential
forfeiture of the Restricted Share Units, then such payment will be made only if
and when the suspension is terminated for reasons favorable to Grantee and the
Restricted Share Units are not forfeited. No interest shall be paid with respect
to any suspended payments. If the suspension is terminated for reasons adverse
to Grantee, both the Restricted Share Units and any suspended Dividend
Equivalents payments will be forfeited without payment.



--------------------------------------------------------------------------------

5. Forfeiture Provisions; Termination Upon Failure to Meet Applicable
Conditions.

5.1 Termination Upon Forfeiture of Units. The Award is subject to the forfeiture
provisions set forth in this Section 5. Upon forfeiture and cancellation of
Restricted Share Units and the right to receive payment with respect to the
Dividend Equivalents related to such Restricted Share Units pursuant to the
terms and conditions of this Section 5, the Award will terminate with respect to
such Restricted Share Units and related Dividend Equivalents, and neither
Grantee nor any successors, heirs, assigns or legal representatives of Grantee
will thereafter have any further rights or interest in such Restricted Share
Units or the related right to Dividend Equivalents evidenced by the Agreement.

5.2 Service Requirements. Grantee will meet the service requirements of the
Award with respect to the Restricted Share Units, or applicable portion thereof
if so specified, if Grantee meets the conditions of any of the subclauses below.
If more than one of the following subclauses is applicable with respect to those
Restricted Share Units, Grantee will have met the service requirements for the
Award upon the first to occur of such conditions.

 

  (i) Grantee continues to be an employee of the Corporation through and
including the day immediately preceding the 3rd anniversary of the Award Grant
Date.

 

  (ii) Grantee ceases to be an employee of the Corporation by reason of
Grantee’s death.

 

  (iii) Grantee continues to be an employee of the Corporation until such time
as Grantee’s employment is terminated by the Corporation by reason of Grantee’s
Disability (as defined in Section 12).

 

  (iv) Grantee continues to be employed by the Corporation until such time as
Grantee Retires (as defined in Section 12) provided that such Retirement Date
occurs no earlier than the 1st anniversary of the Award Grant Date and such
Retirement is a Qualifying Retirement Termination of employment as defined below
and where Grantee’s employment was not terminated by the Corporation for Cause
(as defined in Section 12).

 

  (v) Grantee continues to be employed by the Corporation until such time as
Grantee’s employment with the Corporation is terminated by the Corporation and
such termination is an Anticipatory Termination (as defined in Section 12).

 

  (vi) Grantee continues to be employed by the Corporation through the day
immediately prior to the date a Change of Control (as defined in Section 12)
occurs.

 

  (vii) The Committee or other PNC Designated Person (as defined in Section 12)
determines, in its sole discretion and prior to Grantee’s Termination Date,
that, with respect to all or a specified portion of Grantee’s then outstanding
Restricted Share Units that have not yet vested, the service requirements will
be deemed to have been satisfied with respect to such share units; provided that
if the Committee or other PNC Designated Person determines, in its sole
discretion, that such deemed satisfaction of the service requirements shall be
subject to any accompanying restrictions, terms or conditions, then such
conditions shall have been timely satisfied (or shall be deemed to have been
timely satisfied upon the earlier occurrence of Grantee’s death or of a Change
of Control) no later than by the end of the day immediately preceding the
3rd anniversary of the Award Grant Date.

Qualifying Retirement Termination. Grantee’s termination of employment will be
considered to be a Qualifying Retirement Termination for purposes of this Award
if all of the following conditions are met:

 

  (1) Grantee’s termination of employment is a Retirement (as defined in
Section 12);

 

  (2) Grantee’s employment was not terminated by the Corporation for Cause (as
defined in Section 12); and

 

  (3) Grantee’s termination of employment occurs on or after the 1st anniversary
of the Award Grant Date.



--------------------------------------------------------------------------------

5.3 Forfeiture Upon Failure to Meet Service Requirements.

(a) Except as otherwise provided in subsection (b) below, if, at the time
Grantee ceases to be employed by the Corporation, Grantee has failed to meet the
service requirements with respect to all or a portion of the Award as set forth
in Section 5.2 prior to or as of Grantee’s Termination Date (as defined in
Section 12), then all such outstanding Restricted Share Units that have so
failed to meet such service requirements, together with the right to receive any
payment on or after Grantee’s Termination Date with respect to the Dividend
Equivalents related to those Restricted Share Units, will be forfeited by
Grantee to PNC and cancelled without payment of any consideration by PNC as of
Grantee’s Termination Date.

(b) If, at the time Grantee ceases to be employed by the Corporation, Grantee
could still satisfy the service requirements for all or a portion of the Award
pursuant to Section 5.2(vii) provided that Grantee satisfies all of the
conditions, if any, required by the Committee or other PNC Designated Person for
such provision to apply within the time so specified by the Committee or other
PNC Designated Person and/or that provision, then the potential forfeiture of
that portion of the Award for failure to meet the service requirements set forth
in Section 5.2 (and payment with respect to Dividend Equivalents with respect to
that portion of the Award) will be suspended until the earliest to occur of the
following: (1) Grantee’s failing to meet the service requirements of Section 5.2
upon the failure to satisfy such conditions at all or to satisfy such conditions
within any time period specified by the Committee or other PNC Designated Person
for such purpose or, if earlier or if no such time period is specified by the
Committee or other PNC Designated Person, within the time period otherwise
specified in such provision (i.e., no later than by the end of the day
immediately preceding the 3rd anniversary of the Award Grant Date); (2) the
timely satisfaction of such conditions, if any, such that Grantee is considered
to have met the service requirements of Section 5.2 for purposes of that portion
of the Award; (3) Grantee’s death; or (4) the occurrence of a Change of Control.

If such suspension is resolved adverse to Grantee pursuant to clause (1) above,
then all outstanding Restricted Share Units, together with all payments with
respect to the related Dividend Equivalents that had been suspended pending such
resolution, will be automatically forfeited by Grantee to PNC and cancelled
without payment of any consideration by PNC, effective as of Grantee’s
Termination Date.

If such suspension is resolved pursuant to clause (2) above or by the occurrence
of an event set forth in clause (3) or (4) above, then vesting of Restricted
Share Units shall proceed in accordance with Section 6, as applicable, any
Dividend Equivalents payments that had been suspended shall be paid, and payment
of ongoing Dividend Equivalents, if any, shall resume in accordance with
Section 4 as applicable. No interest shall be paid with respect to any suspended
payments.

5.4 Forfeiture Upon Termination for Cause or Pursuant to Detrimental Conduct
Provisions.

(a) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation for Cause prior to the 3rd
anniversary of the Award Grant Date and prior to the occurrence of a Change of
Control, if any, then all then outstanding Restricted Share Units, together with
the right to receive any payment on or after Grantee’s Termination Date with
respect to the Dividend Equivalents related to those Restricted Share Units,
will be forfeited by Grantee to PNC and cancelled without payment of any
consideration by PNC as of Grantee’s Termination Date.

(b) Detrimental Conduct. At any time prior to the date that such Restricted
Share Units vest in accordance with Section 6, Restricted Share Units and
related Dividend Equivalents, or specified portion thereof, will be forfeited by
Grantee to PNC and cancelled, without payment of any consideration by PNC, on
the date and to the extent that PNC determines in its sole discretion to so
cancel all or a specified portion of the Restricted Share Units and related
Dividend Equivalents on the basis of its determination that Grantee has engaged
in Detrimental Conduct as set forth in Section 12.11, whether such determination
is made during the period of Grantee’s employment with the Corporation or after
Grantee’s Termination Date; provided, however, that (i) no determination that
Grantee has engaged in Detrimental Conduct may be made on or after the date of
Grantee’s death and Detrimental Conduct will not apply to conduct by or
activities of successors to the Restricted Share Units by will or



--------------------------------------------------------------------------------

the laws of descent and distribution in the event of Grantee’s death; (ii) in
the event that Grantee’s termination of employment was an Anticipatory
Termination, no determination that Grantee has engaged in Detrimental Conduct
may be made on or after Grantee’s Termination Date; (iii) no determination that
Grantee has engaged in Detrimental Conduct may be made between the time PNC
enters into an agreement providing for a Change of Control and the time such
agreement either terminates or results in a Change of Control; and (iv) no
determination that Grantee has engaged in Detrimental Conduct may be made after
the occurrence of a Change of Control (as defined in Section 12).

5.5 Suspension and Forfeiture Related to Judicial Criminal Proceedings. If any
criminal charges are brought against Grantee, in an indictment or in other
analogous formal charges commencing judicial criminal proceedings, alleging the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation, then to the extent that the
Restricted Share Units or any portion thereof are still outstanding and have not
yet vested, the vesting of those Restricted Share Units and any further Dividend
Equivalent payments shall be automatically suspended.

Such suspension of vesting shall continue until the earliest to occur of the
following:

(1) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;

(2) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(3) Grantee’s death; or

(4) the occurrence of a Change of Control.

If the suspension is terminated by the occurrence of an event set forth in
clause (1) above, those Restricted Share Units, together with all payments with
respect to the related Dividend Equivalents that had been suspended, will, upon
such occurrence, be automatically forfeited by Grantee to PNC, will not vest or
be eligible to vest, and will be cancelled without payment of any consideration
by PNC.

If the suspension is terminated by the occurrence of an event set forth in
clause (2), (3) or (4) above, then vesting of those Restricted Share Units shall
proceed in accordance with Section 6, as applicable, any Dividend Equivalents
payments that had been suspended shall be paid, and payment of ongoing Dividend
Equivalents, if any, shall resume in accordance with Section 4 as applicable. No
interest shall be paid with respect to any suspended payments.

6. Vesting and Settlement of Restricted Share Units.

6.1 Vesting. Restricted Share Units will vest upon the earliest to occur of the
events set forth in the subclauses below, provided that those Restricted Share
Units have not been forfeited prior to such event pursuant to any of the
provisions of Section 5 and remain outstanding at that time:

 

  (i) the 3rd anniversary of the Award Grant Date or, if later, on the date as
of which any suspension imposed with respect to those Restricted Share Units
pursuant to Section 5.5 is lifted without forfeiture of the units and the units
vest, as applicable;

 

  (ii) the date of Grantee’s death; and

 

  (iii) the end of the day immediately preceding the day a Change of Control (as
defined in Section 12) occurs.



--------------------------------------------------------------------------------

Restricted Share Units that have been forfeited by Grantee pursuant to the
provisions of Section 5 are not eligible for vesting, will not settle and will
be cancelled without payment of any consideration by PNC.

The Dividend Equivalents period with respect to Dividend Equivalents related to
such Restricted Share Units will end and such Dividend Equivalents will
terminate either on the vesting date for such Restricted Share Units in
accordance with Section 6 or on the cancellation date for such Restricted Share
Units in accordance with Section 5, as applicable.

6.2 Settlement. Restricted Share Units that have vested will be settled at the
time set forth in Section 6.3 by delivery to Grantee of that number of whole
shares of PNC common stock equal to the number of outstanding vested Restricted
Share Units being settled or as otherwise provided pursuant to Section 8 if
applicable.

No fractional shares will be delivered to Grantee. If the outstanding vested
Restricted Share Units being settled include a fractional interest, such
fractional interest will be liquidated and paid to Grantee in cash on the basis
of the then current Fair Market Value (as defined in Section 12) of PNC common
stock as of the vesting date (or as of the scheduled payment date pursuant to
subsection (2) of the third bullet under Section 6.3 if payment is made pursuant
to that provision as necessary) or in any case as otherwise provided in
Section 8 if applicable.

Delivery of shares and/or other payment pursuant to the Award will not be made
unless and until all applicable tax withholding requirements with respect to
such payment have been satisfied.

6.3 Payout Timing. Payment will be made to Grantee in settlement of outstanding
Restricted Share Units that have vested as soon as practicable after the vesting
date set forth in the applicable subclause of Section 6.1 for such Restricted
Share Units, generally within 30 days but no later than December 31st of the
calendar year in which the vesting date occurs, subject to the provisions of the
following bullets, if applicable. No interest shall be paid with respect to any
such payments hereunder.

 

  •   In the event that the vesting date pursuant to Section 6.1(i) is the date
as of which any suspension imposed pursuant to Section 5.5 is lifted, payment
will be made no later than the earlier of (a) 30 days after the vesting date and
(b) December 31st of the calendar year in which the vesting date occurs.

 

  •   Where vesting occurs pursuant to Section 6.1(ii) upon Grantee’s death,
payment will be made no later than December 31st of the calendar year in which
Grantee’s death occurred or, if later, the 15th day of the 3rd calendar month
following the date of Grantee’s death.

 

  •   Where vesting occurs pursuant to Section 6.1(iii) due to the occurrence of
a Change of Control:

 

  (1) If, under the circumstances, the Change of Control is a permissible
payment event under Section 409A of the U.S. Internal Revenue Code, payment will
be made as soon as practicable after the Change of Control date, but in no event
later than December 31st of the calendar year in which the Change of Control
occurs or, if later, by the 15th day of the third calendar month following the
date on which the Change of Control occurs, other than in unusual circumstances
where a further delay thereafter would be permitted under Section 409A of the
U.S. Internal Revenue Code, and if such a delay is permissible, as soon as
practicable within such limits.

 

  (2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the U.S. Internal Revenue Code, then
payment will be made as soon as practicable after the 3rd anniversary of the
Award Grant Date (the date that would have been the scheduled vesting date for
such Restricted Share Units had they vested pursuant to Section 6.1(i) rather
than pursuant to Section 6.1(iii)), but in no event later than December 31st of
the calendar year in which such scheduled vesting date occurs.

 

  •   Where vesting occurs pursuant to Section 6.1(iii) due to the occurrence of
a Change of Control and payment is scheduled, pursuant to subsection (2) of the
bullet above, for as soon as practicable after the 3rd anniversary of the Award
Grant Date, but Grantee dies prior to that scheduled payout date, payment will
be made no later than December 31st of the calendar year in which Grantee’s
death occurred or, if later but not beyond the end of the calendar year in which
the 3rd anniversary of the Award Grant Date occurs, the 15th day of the
3rd calendar month following the date of Grantee’s death.



--------------------------------------------------------------------------------

7. No Rights as Shareholder Until Issuance of Shares. Grantee will have no
rights as a shareholder of PNC by virtue of this Award unless and until Shares
are issued and delivered in settlement of outstanding vested Restricted Share
Units pursuant to and in accordance with Section 6.

8. Capital Adjustments.

8.1 Except as otherwise provided in Section 8.2, if applicable, if corporate
transactions such as stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC
(“Corporate Transactions”) occur prior to the time, if any, that outstanding
vested Restricted Share Units are settled and paid, the Compensation Committee
or its delegate shall make those adjustments, if any, in the number, class or
kind of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award that it deems appropriate in its discretion to reflect Corporate
Transactions such that the rights of Grantee are neither enlarged nor diminished
as a result of such Corporate Transactions, including without limitation
(a) measuring the value per share unit of any share-denominated award amount
authorized for payment to Grantee pursuant to Section 6 by reference to the per
share value of the consideration payable to a PNC common shareholder in
connection with such Corporate Transactions and (b) authorizing payment of the
entire value of any award amount authorized for payment to Grantee pursuant to
Section 6 to be paid in cash at the applicable time specified in Section 6.

All determinations hereunder shall be made by the Compensation Committee or its
delegate in its sole discretion and shall be final, binding and conclusive for
all purposes on all parties, including without limitation Grantee.

8.2 Upon the occurrence of a Change of Control, (a) the number, class and kind
of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award will automatically be adjusted to reflect the same changes as
are made to outstanding shares of PNC common stock generally, (b) the value per
share unit of any share-denominated award amount will be measured by reference
to the per share value of the consideration payable to a PNC common shareholder
in connection with such Corporate Transaction or Transactions if applicable, and
(c) if the effect of the Corporate Transaction or Transactions on a PNC common
shareholder is to convert that shareholder’s holdings into consideration that
does not consist solely (other than as to a minimal amount) of shares of PNC
common stock, then the entire value of any payment to be made to Grantee
pursuant to Section 6 will be made solely in cash at the applicable time
specified by Section 6.

9. Prohibitions Against Sale, Assignment, etc.; Payment to Legal Representative.

(a) Restricted Share Units and related Dividend Equivalents may not be sold,
assigned, transferred, exchanged, pledged, or otherwise alienated or
hypothecated.

(b) If Grantee is deceased at the time any outstanding vested Restricted Share
Units are settled and paid in accordance with the terms of Section 6, such
delivery of shares and/or other payment shall be made to the executor or
administrator of Grantee’s estate or to Grantee’s other legal representative as
determined in good faith by PNC.

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative, or retained by
PNC for taxes pursuant to Section 10, shall extinguish all right to payment
hereunder.



--------------------------------------------------------------------------------

10. Withholding Taxes. Where all applicable withholding tax obligations have not
previously been satisfied, PNC will, at the time any such obligation arises in
connection herewith, retain an amount sufficient to satisfy the minimum amount
of taxes then required to be withheld by the Corporation in connection therewith
from amounts then payable hereunder to Grantee or, if none, from other
compensation then payable to Grantee, or as otherwise determined by PNC.

Unless the Compensation Committee or other PNC Designated Person (as defined in
Section 12) determines otherwise, where amounts are then payable hereunder to
Grantee in the form of shares of PNC common stock, the Corporation will retain
whole shares from any such amounts until such withholdings in the aggregate are
sufficient to satisfy such minimum required withholding obligation. In the event
that amounts are not then payable hereunder to Grantee in the form of shares or
that such withholdings are otherwise not sufficient to meet the minimum amount
of taxes then required to be withheld, withholding will be made from any amounts
then payable hereunder to Grantee that are settled in cash until such
withholdings in the aggregate are sufficient to satisfy such minimum required
withholding obligation.

If any withholding is required prior to the time amounts are payable to Grantee
hereunder or if such amounts are not sufficient to satisfy such obligation in
full, the withholding will be taken from other compensation then payable to
Grantee or as otherwise determined by PNC.

For purposes of this Section 10, shares of PNC common stock retained to satisfy
applicable withholding tax requirements will be valued at their Fair Market
Value (as defined in Section 12) on the date the tax withholding obligation
arises.

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. The
Corporation will not retain Shares for this purpose. If Grantee’s W-4 obligation
does not exceed the required minimum withholding in connection herewith, no
additional withholding may be made.

11. Employment. Neither the granting of the Restricted Share Units and related
Dividend Equivalents award nor any payment with respect to such Award authorized
hereunder nor any term or provision of the Agreement shall constitute or be
evidence of any understanding, expressed or implied, on the part of PNC or any
subsidiary to employ Grantee for any period or in any way alter Grantee’s status
as an employee at will.

12. Certain Definitions. Except where the context otherwise indicates, the
following definitions apply for purposes of the Agreement.

12.1 “Agreement,” “Award Agreement;” “Award;” “Award Grant Date.”

“Agreement” or “Award Agreement” means the Stock-Payable Restricted Share Units
Award Agreement between PNC and Grantee evidencing the Restricted Share Units
with related Dividend Equivalents award granted to Grantee pursuant to the Plan.

“Award” means the Restricted Share Units with related Dividend Equivalents award
granted to Grantee pursuant to the Plan and evidenced by the Agreement.

“Award Grant Date” means the Award Grant Date set forth on page 1 of the
Agreement and is the date as of which the Restricted Share Units and related
Dividend Equivalents are authorized to be granted by the Committee in accordance
with the Plan.

12.2 “Anticipatory Termination” If Grantee’s employment with the Corporation is
terminated by the Corporation other than for Cause as defined in this
Section 12.2, death or Disability prior to the date on which a Change of Control
occurs, and if it is reasonably demonstrated by Grantee that such termination of
employment (i) was at the request of a third party that has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or in anticipation of a Change of Control, such a termination of
employment is an “Anticipatory Termination.”



--------------------------------------------------------------------------------

For purposes of this Section 12.2, “Cause” shall mean:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
Grantee has not substantially performed Grantee’s duties; or

(b) the willful engaging by Grantee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to PNC or any of its subsidiaries.

For purposes of the preceding clauses (a) and (b), no act or failure to act, on
the part of Grantee, shall be considered willful unless it is done, or omitted
to be done, by Grantee in bad faith and without reasonable belief that Grantee’s
action or omission was in the best interests of the Corporation. Any act, or
failure to act, based upon the instructions or prior approval of the Board, the
CEO or Grantee’s superior or based upon the advice of counsel for the
Corporation, shall be conclusively presumed to be done, or omitted to be done,
by Grantee in good faith and in the best interests of the Corporation.

The cessation of employment of Grantee will be deemed to be a termination of
Grantee’s employment with the Corporation for Cause for purposes of this
Section 12.2 only if and when there shall have been delivered to Grantee, as
part of the notice of Grantee’s termination, a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board, at a Board meeting called and held for the purpose of considering
such termination, finding on the basis of clear and convincing evidence that, in
the good faith opinion of the Board, Grantee is guilty of conduct described in
clause (a) or clause (b) above and, in either case, specifying the particulars
thereof in detail. Such resolution shall be adopted only after (i) reasonable
notice of such Board meeting is provided to Grantee, together with written
notice that PNC believes that Grantee is guilty of conduct described in clause
(a) or clause (b) above and, in either case, specifying the particulars thereof
in detail, and (ii) Grantee is given an opportunity, together with counsel, to
be heard before the Board.

12.3 “Board” means the Board of Directors of PNC.

12.4 “Cause” and “termination for Cause.”

Except as otherwise required by Section 12.2 in connection with the definition
of Anticipatory Termination set forth in therein, “Cause” means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(b) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;



--------------------------------------------------------------------------------

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or any of its subsidiaries or any client or customer of PNC
or any of its subsidiaries;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when the CEO or his or her designee (or, if Grantee is the
CEO, the Board) determines that Grantee is guilty of conduct described in clause
(a), (b) or (c) above or that an event described in clause (d) or (e) above has
occurred with respect to Grantee and, if so, determines that the termination of
Grantee’s employment with the Corporation will be deemed to have been for Cause.

12.5 “CEO” means the chief executive officer of PNC.

12.6 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 12.6(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 12.6(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly,



--------------------------------------------------------------------------------

more than 60% of the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) and the combined voting power of
the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns PNC or all or substantially all of PNC’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding PNC Common Stock and the Outstanding PNC Voting Securities, as
the case may be (such a Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

12.7 “Compensation Committee” or “Committee” means the Personnel and
Compensation Committee of the Board or such person or persons as may be
designated or appointed by that committee as its delegate or designee.

12.8 “Competitive Activity.”

“Competitive Activity” while Grantee is an employee of the Corporation means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (1) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary or (2) engaged in
business activities that Grantee knows PNC or any subsidiary intends to enter
within the next twelve (12) months, in either case whether Grantee is acting as
agent, consultant, independent contractor, employee, officer, director,
investor, partner, shareholder, proprietor or in any other individual or
representative capacity therein.

“Competitive Activity” on or after Grantee’s Termination Date means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (a) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary as of Grantee’s
Termination Date or (b) engaged in business activities that Grantee knows PNC or
any subsidiary intends to enter within the first twelve (12) months after
Grantee’s Termination Date or, if later and if applicable, after the date
specified in subsection (a), clause (ii) of the definition of Detrimental
Conduct in Section 12.11, in either case whether Grantee is acting as agent,
consultant, independent contractor, employee, officer, director, investor,
partner, shareholder, proprietor or in any other individual or representative
capacity therein.

For purposes of Competitive Activity as defined in this Section 12.8, and for
purposes of the definition of competitive activity in any other PNC restricted
share unit or in any PNC restricted stock, stock option, or other equity-based
award or awards held by Grantee, however, the term subsidiary or subsidiaries
shall not include companies in which the Corporation holds an interest pursuant
to its merchant banking authority.

12.9 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the U.S. Internal Revenue Code.

12.10 “Corporation” means PNC and its Consolidated Subsidiaries.

12.11 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
as defined in Section 12.8 in the continental



--------------------------------------------------------------------------------

United States at any time during the period of Grantee’s employment with the
Corporation and extending through (and including) the first (1st) anniversary of
the later of (i) Grantee’s Termination Date and, if different, (ii) the first
date after Grantee’s Termination Date as of which Grantee ceases to have a
service relationship with the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee or other PNC
Designated Person, as applicable, determines that Grantee has engaged in conduct
described in clause (a) or clause (b) above or that an event described in clause
(c) above has occurred with respect to Grantee and, if so, (1) determines in its
sole discretion that Grantee will be deemed to have engaged in Detrimental
Conduct for purposes of the Agreement and (2) determines in its sole discretion
to cancel all or a specified portion of the Restricted Share Units that have not
yet vested in accordance with Section 6 and of the Dividend Equivalents related
to such Restricted Share Units, including Dividend Equivalents related to such
Restricted Share Units that may already have been paid to Grantee, on the basis
of such determination that Grantee has engaged in Detrimental Conduct.

12.12 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the U.S. Internal Revenue Code, that Grantee either (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for U.S. Social Security disability benefits, Grantee shall be
presumed to be Disabled as defined herein.

12.13 “Dividend Equivalents” means the opportunity to receive dividend
equivalents granted to Grantee pursuant to the Plan in connection with the
Restricted Share Units to which they relate and evidenced by the Agreement.

12.14 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means the average of the reported high and low trading prices on the
New York Stock Exchange (or such successor reporting system as PNC may select)
for a share of PNC common stock on such date, or, if no PNC common stock trades
have been reported on such exchange for that day, the average of such prices on
the next preceding day and the next following day for which there were reported
trades.

12.15 “GAAP” or “U.S. generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

12.16 “Grantee” means the person to whom the Restricted Share Units with related
Dividend Equivalents award is granted and is identified as Grantee on page 1 of
the Agreement.

12.17 “Internal Revenue Code” or “U.S. Internal Revenue Code” means the United
States Internal Revenue Code of 1986 as amended and the rules and regulations
promulgated thereunder.



--------------------------------------------------------------------------------

12.18 “Person” has the meaning specified in the definition of Change of Control
in Section 12.6(a).

12.19 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

12.20 “PNC” means The PNC Financial Services Group, Inc.

12.21 “PNC Designated Person” or “Designated Person” will be: (a) the
Compensation Committee or its delegate if Grantee is (or was when Grantee ceased
to be an employee of the Corporation) either a member of the Corporate Executive
Group (or equivalent successor classification) or subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to PNC securities
(or both); or (b) the Compensation Committee, the CEO, or the Chief Human
Resources Officer of PNC, or any other individual or group as may be designated
by one of the foregoing to act as Designated Person for purposes of the
Agreement.

12.22 “Qualifying Retirement Termination” has the meaning specified in
Section 5.2.

12.23 “Restricted Share Units” or “RSUs” means the Share-denominated award
opportunity of the number of restricted share units specified as the Restricted
Share Units on page 1 of the Agreement, subject to capital adjustments pursuant
to Section 8 if any, granted to Grantee pursuant to the Plan and evidenced by
the Agreement.

12.24 “Retires” or “Retirement.” Grantee “Retires” if Grantee’s employment with
the Corporation terminates at any time and for any reason (other than
termination by reason of Grantee’s death or by the Corporation for Cause and, if
the Committee or the CEO or his or her designee so determines prior to such
divestiture, other than by reason of termination in connection with a
divestiture of assets or a divestiture of one or more subsidiaries of the
Corporation) on or after the first date on which Grantee has both attained at
least age fifty-five (55) and completed five (5) years of service, where a year
of service is determined in the same manner as the determination of a year of
vesting service calculated under the provisions of The PNC Financial Services
Group, Inc. Pension Plan.

If Grantee “Retires” as defined herein, the termination of Grantee’s employment
with the Corporation is sometimes referred to as “Retirement” and such Grantee’s
Termination Date is sometimes also referred to as Grantee’s “Retirement Date.”

12.25 “Retiree.” Grantee is sometimes referred to as a “Retiree” if Grantee
Retires, as defined in Section 12.24.

12.26 “SEC” means the United States Securities and Exchange Commission.

12.27 “Section 409A” means Section 409A of the U.S. Internal Revenue Code.

12.28 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

12.29 “Share” means a share of PNC common stock.

12.30 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S. generally accepted accounting principles and Grantee does not continue to
be employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.



--------------------------------------------------------------------------------

13. Grantee Covenants.

13.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 13 and 14 by virtue of receiving this Restricted Share Units with
related Dividend Equivalents award (regardless of whether such share units or
any portion thereof ultimately vest and settle); that such provisions are
reasonable and properly required for the adequate protection of the business of
PNC and its subsidiaries; and that enforcement of such provisions will not
prevent Grantee from earning a living.

13.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 13.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of Grantee’s Termination Date, or (ii) was a customer
of PNC or any subsidiary for which PNC or any subsidiary provided any services
at any time during the twelve (12) months preceding Grantee’s Termination Date,
or (iii) was, as of Grantee’s Termination Date, considering retention of PNC or
any subsidiary to provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation and such termination is an Anticipatory
Termination, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 13.2 shall no longer apply
and shall be replaced with the following subsection (c):

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of one year
after Grantee’s Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.

13.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
shall not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

13.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the



--------------------------------------------------------------------------------

business or activities of PNC or any of its subsidiaries or (b) developed with
the use of any time, material, facilities or other resources of PNC or any
subsidiary (“Developments”). Grantee agrees to assign and hereby does assign to
PNC or its designee all of Grantee’s right, title and interest, including
copyrights and patent rights, in and to all Developments. Grantee shall perform
all actions and execute all instruments that PNC or any subsidiary shall deem
necessary to protect or record PNC’s or its designee’s interests in the
Developments. The obligations of this Section 13.4 shall be performed by Grantee
without further compensation and shall continue beyond Grantee’s Termination
Date.

14. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

14.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
Federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

14.2 Equitable Remedies. A breach of the provisions of any of Sections 13.2,
13.3 or 13.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

14.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 13.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

14.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

14.5 Severability. The restrictions and obligations imposed by Sections 13.2,
13.3, 13.4, 14.1 and 14.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.

14.6 Reform. In the event any of Sections 13.2, 13.3 and 13.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

14.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 13.2, 13.3 and 13.4.

14.8 Compliance with U.S. Internal Revenue Code Section 409A. It is the
intention of the parties that the Award and the Agreement comply with the
provisions of Section 409A of the U.S. Internal Revenue Code to the extent, if
any, that such provisions are applicable to the Agreement, and the Agreement
will be administered by PNC in a manner consistent with this intent.



--------------------------------------------------------------------------------

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A
of the U.S. Internal Revenue Code, Grantee agrees that PNC may, without the
consent of Grantee, modify the Agreement and the Award to the extent and in the
manner PNC deems necessary or advisable or take such other action or actions,
including an amendment or action with retroactive effect, that PNC deems
appropriate in order either to preclude any such payments or benefits from being
deemed “deferred compensation” within the meaning of Section 409A of the U.S.
Internal Revenue Code or to provide such payments or benefits in a manner that
complies with the provisions of Section 409A of the U.S. Internal Revenue Code
such that they will not be taxable thereunder.

14.9 Applicable Law; Clawback. Notwithstanding anything in the Agreement, PNC
will not be required to comply with any term, covenant or condition of the
Agreement if and to the extent prohibited by law, including but not limited to
Federal banking and securities regulations, or as otherwise directed by one or
more regulatory agencies having jurisdiction over PNC or any of its
subsidiaries.

Further, to the extent applicable to Grantee, the Award, and any right to
receive and retain any Shares or other value pursuant to the Award, shall be
subject to rescission, cancellation or recoupment, in whole or in part, if and
to the extent so provided under any clawback, adjustment or similar policy of
PNC in effect on the Award Grant Date or that may be established thereafter and
to any clawback or recoupment that may be required by applicable law.

14.10 Subject to the Plan and Interpretations. In all respects the Award and the
Agreement are subject to the terms and conditions of the Plan, which has been
made available to Grantee and is incorporated herein by reference; provided,
however, the terms of the Plan shall not be considered an enlargement of any
benefits under the Agreement. Further, the Award and the Agreement are subject
to any interpretation of, and any rules and regulations issued by, the
Compensation Committee, or its delegate or under the authority of the
Compensation Committee, whether made or issued before or after the Award Grant
Date.

14.11 Headings; Entire Agreement. Headings used in the Agreement are provided
for reference and convenience only, shall not be considered part of the
Agreement, and shall not be employed in the construction of the Agreement. The
Agreement constitutes the entire agreement between Grantee and PNC with respect
to the subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.

14.12 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.

15. Acceptance of Award; PNC Right to Cancel; Effectiveness of Agreement.

If Grantee does not accept the Award by executing and delivering a copy of the
Agreement to PNC, without altering or changing the terms thereof in any way,
within 30 days of receipt by Grantee of a copy of the Agreement, PNC may, in its
sole discretion, withdraw its offer and cancel the Award at any time prior to
Grantee’s delivery to PNC of an unaltered and unchanged copy of the Agreement so
executed by Grantee. Otherwise, upon such execution and delivery of the
Agreement by both PNC and Grantee, the Agreement is effective as of the Award
Grant Date.

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Grant Date.



--------------------------------------------------------------------------------

THE PNC FINANCIAL SERVICES GROUP, INC. By: Chief Executive Officer ATTEST: By:
Corporate Secretary ACCEPTED AND AGREED TO by GRANTEE

 

Grantee

Standard Five Year Three Tranche RSUs

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

STOCK-PAYABLE RESTRICTED SHARE UNITS

AWARD AGREEMENT

* * *

 

GRANTEE:    [Name] AWARD GRANT DATE:                , 20     RESTRICTED SHARE
UNITS:    [ Whole number ] share units



--------------------------------------------------------------------------------

1. Definitions. Certain terms used in this Stock-Payable Restricted Share Units
Award Agreement (the “Agreement” or “Award Agreement”) are defined in Section 12
or elsewhere in the Agreement, and such definitions will apply except where the
context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.

2. Restricted Share Units with Related Dividend Equivalents Award. Pursuant to
the Plan and subject to the terms and conditions of the Agreement, PNC grants to
the Grantee named above (“Grantee”) a Share-denominated award opportunity of
stock-payable restricted share units (“Restricted Share Units” or “RSUs”) of the
number of restricted share units set forth above, together with the opportunity
to receive related dividend equivalents to the extent provided herein (“Dividend
Equivalents”), payable in cash, with respect to those share units (together, the
“Award”). The Award is subject to acceptance by Grantee in accordance with
Section 15 and is subject to the terms and conditions of the Agreement and to
the Plan.

3. Terms of Award. The Award is subject to the terms and conditions set forth in
the Agreement and to the Plan.

The Restricted Share Units in the Award (that is, the total number of Restricted
Share Units set forth on page 1 of the Agreement) are divided into three
installments or tranches for purposes of determining the service, conduct and
other conditions and provisions applicable to each portion of the RSUs and
related Dividend Equivalents under the Agreement. This includes the conditions
set forth in Section 4 related to Dividend Equivalents and the conditions set
forth in Sections 5 and 6 relating to specified service conditions and service
related forfeiture provisions for each tranche, to conduct-related and other
provisions and forfeitures, and to vesting and settlement provisions for each
tranche.

The three Restricted Share Units and related Dividend Equivalents tranches
(each, a “Tranche”) are set forth below:

 

  •   one-fourth of the Share Units (rounded down to the nearest whole unit) are
in the first tranche (“First Tranche”);

 

  •   one-third of the remaining Share Units (rounded down to the nearest whole
unit) are in the second tranche (“Second Tranche”); and

 

  •   the remainder of the Share Units are in the third tranche (“Third
Tranche”).

Restricted Share Units and Dividend Equivalents are not transferable. Restricted
Share Units and related Dividend Equivalents are subject to forfeiture pursuant
to the applicable service, conduct and other terms and conditions of the
Agreement until vesting of the Restricted Share Units in accordance with the
terms of the Agreement.

Provided that Restricted Share Units are not forfeited in accordance with the
terms of Section 5 and vest in accordance with the terms of Section 6, those
RSUs will be settled and paid out, generally in shares of PNC common stock,
pursuant to and in accordance with the terms of Section 6. Restricted Share
Units that are forfeited by Grantee pursuant to and in accordance with the terms
of the service, conduct or other provisions of Section 5 will be cancelled
without payment of any consideration by PNC.

The right to ongoing Dividend Equivalents is granted in connection with the
Restricted Share Units to which those Dividend Equivalents relate and therefore
shall terminate, without payment of any consideration by PNC, upon the
cancellation or vesting, whichever is applicable, of the Restricted Share Units
to which those Dividend Equivalents relate.



--------------------------------------------------------------------------------

4. Dividend Equivalents.

Dividend Equivalents. These Dividend Equivalents are related to the Restricted
Share Units, and Dividend Equivalents payments are applicable for the period
during which the Tranche of Restricted Share Units to which they relate is
outstanding. Dividend Equivalents apply to the period from and after the Award
Grant Date until such time as the applicable Tranche of Restricted Share Units
granted in connection with those Dividend Equivalents either (i) vests pursuant
to and in accordance with the terms of Section 6 or (ii) is cancelled upon
forfeiture in accordance with the terms of Section 5. At the end of such period
(either the vesting date in accordance with Section 6 or cancellation date in
accordance with Section 5), the related Dividend Equivalents terminate.

Once the Agreement is effective in accordance with Section 15 and subject to the
terms and conditions of this Section 4, the Corporation will make Dividend
Equivalents payments to Grantee, where applicable, of cash equivalent to the
amounts of the quarterly cash dividends Grantee would have received, if any, had
the Restricted Share Units to which such Dividend Equivalents relate been shares
of PNC common stock issued and outstanding on the record dates for cash
dividends on PNC common stock that occur during the applicable Dividend
Equivalents period.

Payment. The Corporation will make Dividend Equivalents payments to Grantee
where applicable pursuant to this Section 4 each quarter following the dividend
payment date that relates to such record date, if any. Dividend Equivalents will
not be payable with respect to a dividend unless the Restricted Share Units to
which the Dividend Equivalents relate were outstanding on the dividend record
date for such dividend. Such amounts shall be paid in cash in accordance with
applicable regular payroll practice as in effect from time to time for similarly
situated employees within 30 days after the applicable dividend payment date.

Dividend Equivalents payments are also subject to the additional conditions set
forth below.

Additional Conditions. Except as otherwise provided in Sections 5.4(b), 12.11,
and 14.9, termination or cancellation of the right to ongoing Dividend
Equivalents will have no effect on cash payments made pursuant to this Section 4
prior to such termination or cancellation.

If the termination of the right to ongoing Dividend Equivalents occurs after the
dividend record date for a quarter but before the related dividend payment date,
the Corporation will nonetheless make such a quarterly dividend equivalents
payment to Grantee with respect to that record date, if any.

Where payment of Dividend Equivalents that would otherwise be made is suspended
pursuant to Section 5.3 or Section 5.5 pending resolution of a potential
forfeiture of the Restricted Share Units, then such payment will be made only if
and when the suspension is terminated for reasons favorable to Grantee and the
Restricted Share Units are not forfeited. No interest shall be paid with respect
to any suspended payments. If the suspension is terminated for reasons adverse
to Grantee, both the Restricted Share Units and any suspended Dividend
Equivalents payments will be forfeited without payment.

5. Forfeiture Provisions; Termination Upon Failure to Meet Applicable
Conditions.

5.1 Termination Upon Forfeiture of Units. The Award is subject to the forfeiture
provisions set forth in this Section 5. Upon forfeiture and cancellation of a
Tranche or Tranches, as the case may be, of Restricted Share Units, or specified
portion thereof, and the right to receive payment with respect to the Dividend
Equivalents related to such Restricted Share Units pursuant to the terms and
conditions of this



--------------------------------------------------------------------------------

Section 5, the Award will terminate with respect to such Tranche or Tranches of
RSUs and related Dividend Equivalents, or specified portion thereof, and neither
Grantee nor any successors, heirs, assigns or legal representatives of Grantee
will thereafter have any further rights or interest in the Restricted Share
Units or the related right to Dividend Equivalents evidenced by the Agreement
with respect to such Tranche or Tranches of RSUs and related Dividend
Equivalents, or specified portion thereof, as applicable.

5.2 Service Requirements. Grantee will meet the service requirements of the
Award with respect to the Restricted Share Units, or applicable portion thereof
if so specified, if Grantee meets the conditions of any of the subclauses below.
If more than one of the following subclauses is applicable with respect to those
RSUs, Grantee will have met the service requirements for such RSUs upon the
first to occur of such conditions.

 

  (i) Grantee continues to be an employee of the Corporation through and
including the day immediately preceding the 3rd, 4th, or 5th anniversary of the
Award Grant Date, as the case may be, with respect to the First, Second, or
Third Tranche of the RSUs, as applicable.

 

  (ii) Grantee ceases to be an employee of the Corporation by reason of
Grantee’s death.

 

  (iii) Grantee continues to be an employee of the Corporation until such time
as Grantee’s employment is terminated by the Corporation by reason of Grantee’s
Disability (as defined in Section 12).

 

  (iv) Grantee continues to be employed by the Corporation until such time as
Grantee’s employment with the Corporation is terminated by the Corporation and
such termination is an Anticipatory Termination (as defined in Section 12).

 

  (v) Grantee continues to be employed by the Corporation through the day
immediately prior to the date a Change of Control (as defined in Section 12)
occurs.

 

  (vi) The Committee or other PNC Designated Person (as defined in Section 12)
determines, in its sole discretion and prior to Grantee’s Termination Date,
that, with respect to all or a specified portion of Grantee’s then outstanding
Restricted Share Units that have not yet vested, the service requirements will
be deemed to have been satisfied with respect to such share units; provided that
if the Committee or other PNC Designated Person determines, in its sole
discretion, that such deemed satisfaction of the service requirements shall be
subject to any accompanying restrictions, terms or conditions, then such
conditions shall have been timely satisfied (or shall be deemed to have been
timely satisfied upon the earlier occurrence of Grantee’s death or of a Change
of Control) no later than by the end of the day immediately preceding the
5th anniversary of the Award Grant Date.

5.3 Forfeiture Upon Failure to Meet Service Requirements.

(a) Except as otherwise provided in subsection (b) below, if, at the time
Grantee ceases to be employed by the Corporation, Grantee has failed to meet the
service requirements with respect to all or a portion of the Award as set forth
in Section 5.2 prior to or as of Grantee’s Termination Date (as defined in
Section 12), then all such outstanding Restricted Share Units that have so
failed to meet such service requirements, together with the right to receive any
payment on or after Grantee’s Termination Date with respect to the Dividend
Equivalents related to those Restricted Share Units, will be forfeited by
Grantee to PNC and cancelled without payment of any consideration by PNC as of
Grantee’s Termination Date.

(b) If, at the time Grantee ceases to be employed by the Corporation, Grantee
could still satisfy the service requirements for all or a portion of the Award
pursuant to Section 5.2(vi) provided that Grantee satisfies all of the
conditions, if any, required by the Committee or other PNC Designated Person for
such provision to apply within the time so specified by the Committee or other
PNC Designated Person



--------------------------------------------------------------------------------

and/or that provision, then the potential forfeiture of that portion of the
Award for failure to meet the service requirements set forth in Section 5.2 (and
payment with respect to Dividend Equivalents with respect to that portion of the
Award) will be suspended until the earliest to occur of the following:
(1) Grantee’s failing to meet the service requirements of Section 5.2 upon the
failure to satisfy such conditions at all or to satisfy such conditions within
any time period specified by the Committee or other PNC Designated Person for
such purpose or, if earlier or if no such time period is specified by the
Committee or other PNC Designated Person, within the time period otherwise
specified in such provision (i.e., no later than by the end of the day
immediately preceding the 5th anniversary of the Award Grant Date); (2) the
timely satisfaction of such conditions, if any, such that Grantee is considered
to have met the service requirements of Section 5.2 for purposes of that portion
of the Award; (3) Grantee’s death; or (4) the occurrence of a Change of Control.

If such suspension is resolved adverse to Grantee pursuant to clause (1) above,
then all outstanding Restricted Share Units, together with all payments with
respect to the related Dividend Equivalents that had been suspended pending such
resolution, will be automatically forfeited by Grantee to PNC and cancelled
without payment of any consideration by PNC, effective as of Grantee’s
Termination Date.

If such suspension is resolved pursuant to clause (2) above or by the occurrence
of an event set forth in clause (3) or (4) above, then vesting of Restricted
Share Units shall proceed in accordance with Section 6, as applicable, any
Dividend Equivalents payments that had been suspended shall be paid, and payment
of ongoing Dividend Equivalents, if any, shall resume in accordance with
Section 4 as applicable. No interest shall be paid with respect to any suspended
payments.

5.4 Forfeiture Upon Termination for Cause or Pursuant to Detrimental Conduct
Provisions.

(a) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation for Cause prior to the 5th
anniversary of the Award Grant Date and prior to the occurrence of a Change of
Control, if any, then all then outstanding Restricted Share Units, together with
the right to receive any payment on or after Grantee’s Termination Date with
respect to the Dividend Equivalents related to those Restricted Share Units,
will be forfeited by Grantee to PNC and cancelled without payment of any
consideration by PNC as of Grantee’s Termination Date.

(b) Detrimental Conduct. At any time prior to the date that such Restricted
Share Units vest in accordance with Section 6, Restricted Share Units and
related Dividend Equivalents, or specified portion thereof, will be forfeited by
Grantee to PNC and cancelled, without payment of any consideration by PNC, on
the date and to the extent that PNC determines in its sole discretion to so
cancel all or a specified portion of the Restricted Share Units and related
Dividend Equivalents on the basis of its determination that Grantee has engaged
in Detrimental Conduct as set forth in Section 12.11, whether such determination
is made during the period of Grantee’s employment with the Corporation or after
Grantee’s Termination Date; provided, however, that (i) no determination that
Grantee has engaged in Detrimental Conduct may be made on or after the date of
Grantee’s death and Detrimental Conduct will not apply to conduct by or
activities of successors to the Restricted Share Units by will or the laws of
descent and distribution in the event of Grantee’s death; (ii) in the event that
Grantee’s termination of employment was an Anticipatory Termination, no
determination that Grantee has engaged in Detrimental Conduct may be made on or
after Grantee’s Termination Date; (iii) no determination that Grantee has
engaged in Detrimental Conduct may be made between the time PNC enters into an
agreement providing for a Change of Control and the time such agreement either
terminates or results in a Change of Control; and (iv) no determination that
Grantee has engaged in Detrimental Conduct may be made after the occurrence of a
Change of Control (as defined in Section 12).

5.5 Suspension and Forfeiture Related to Judicial Criminal Proceedings. If any
criminal charges are brought against Grantee, in an indictment or in other
analogous formal charges commencing judicial criminal proceedings, alleging the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation, then to the extent that the
Restricted Share Units or any portion thereof are still outstanding and have not
yet vested, the vesting of those Restricted Share Units and any further Dividend
Equivalent payments shall be automatically suspended.



--------------------------------------------------------------------------------

Such suspension of vesting shall continue until the earliest to occur of the
following:

(1) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;

(2) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(3) Grantee’s death; or

(4) the occurrence of a Change of Control.

If the suspension is terminated by the occurrence of an event set forth in
clause (1) above, those Restricted Share Units, together with all payments with
respect to the related Dividend Equivalents that had been suspended, will, upon
such occurrence, be automatically forfeited by Grantee to PNC, will not vest or
be eligible to vest, and will be cancelled without payment of any consideration
by PNC.

If the suspension is terminated by the occurrence of an event set forth in
clause (2), (3) or (4) above, then vesting of those Restricted Share Units shall
proceed in accordance with Section 6, as applicable, any Dividend Equivalents
payments that had been suspended shall be paid, and payment of ongoing Dividend
Equivalents, if any, shall resume in accordance with Section 4 as applicable. No
interest shall be paid with respect to any suspended payments.

6. Vesting and Settlement of Restricted Share Units.

6.1 Vesting. Restricted Share Units will vest upon the earliest to occur of the
events set forth in the subclauses below, provided that those Restricted Share
Units have not been forfeited prior to such event pursuant to any of the
provisions of Section 5 and remain outstanding at that time:

 

  (i) the 3rd anniversary of the Award Grant Date in the case of the First
Tranche of RSUs, the 4th anniversary of the Award Grant Date in the case of the
Second Tranche of RSUs, and the 5th anniversary of the Award Grant Date in the
case of the Third Tranche of RSUs, as the case may be, or, if later, on the date
as of which any suspension imposed with respect to those Restricted Share Units
pursuant to Section 5.5 is lifted without forfeiture of the units and the units
vest, as applicable;

 

  (ii) the date of Grantee’s death; and

 

  (iii) the end of the day immediately preceding the day a Change of Control (as
defined in Section 12) occurs.

Restricted Share Units that have been forfeited by Grantee pursuant to the
provisions of Section 5 are not eligible for vesting, will not settle and will
be cancelled without payment of any consideration by PNC.



--------------------------------------------------------------------------------

The Dividend Equivalents period with respect to Dividend Equivalents related to
such Restricted Share Units will end and such Dividend Equivalents will
terminate either on the vesting date for such Restricted Share Units in
accordance with Section 6 or on the cancellation date for such Restricted Share
Units in accordance with Section 5, as applicable.

6.2 Settlement. Restricted Share Units that have vested will be settled at the
time set forth in Section 6.3 by delivery to Grantee of that number of whole
shares of PNC common stock equal to the number of outstanding vested Restricted
Share Units being settled or as otherwise provided pursuant to Section 8 if
applicable.

No fractional shares will be delivered to Grantee. If the outstanding vested
Restricted Share Units being settled include a fractional interest, such
fractional interest will be liquidated and paid to Grantee in cash on the basis
of the then current Fair Market Value (as defined in Section 12) of PNC common
stock as of the vesting date (or as of the scheduled payment date pursuant to
subsection (2) of the third bullet under Section 6.3 if payment is made pursuant
to that provision as necessary) or in any case as otherwise provided in
Section 8 if applicable.

Delivery of shares and/or other payment pursuant to the Award will not be made
unless and until all applicable tax withholding requirements with respect to
such payment have been satisfied.

6.3 Payout Timing. Payment will be made to Grantee in settlement of outstanding
Restricted Share Units that have vested as soon as practicable after the vesting
date set forth in the applicable subclause of Section 6.1 for such RSUs,
generally within 30 days but no later than December 31st of the calendar year in
which the vesting date occurs, subject to the provisions of the following
bullets, if applicable. No interest shall be paid with respect to any such
payments hereunder.

 

  •   In the event that the vesting date pursuant to Section 6.1(i) is the date
as of which any suspension imposed pursuant to Section 5.5 is lifted, payment
will be made no later than the earlier of (a) 30 days after the vesting date and
(b) December 31st of the calendar year in which the vesting date occurs.

 

  •   Where vesting occurs pursuant to Section 6.1(ii) upon Grantee’s death,
payment will be made no later than December 31st of the calendar year in which
Grantee’s death occurred or, if later, the 15th day of the 3rd calendar month
following the date of Grantee’s death.

 

  •   Where vesting occurs pursuant to Section 6.1(iii) due to the occurrence of
a Change of Control:

 

  (1) If, under the circumstances, the Change of Control is a permissible
payment event under Section 409A of the U.S. Internal Revenue Code, payment will
be made as soon as practicable after the Change of Control date, but in no event
later than December 31st of the calendar year in which the Change of Control
occurs or, if later, by the 15th day of the third calendar month following the
date on which the Change of Control occurs, other than in unusual circumstances
where a further delay thereafter would be permitted under Section 409A of the
U.S. Internal Revenue Code, and if such a delay is permissible, as soon as
practicable within such limits.

 

  (2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the U.S. Internal Revenue Code, then
payment will be made as soon as practicable after the date that would have been
the scheduled vesting date for such Restricted Share Units had they vested
pursuant to Section 6.1(i) rather than pursuant to Section 6.1(iii), but in no
event later than December 31st of the calendar year in which such scheduled
vesting date occurs.

 

  •   Where vesting occurs pursuant to Section 6.1(iii) due to the occurrence of
a Change of Control and payment is scheduled, pursuant to subsection (2) of the
bullet above, for as soon as practicable after the date that would have been the
scheduled vesting date for such Restricted Share Units had they vested pursuant
to Section 6.1(i) rather than pursuant to Section 6.1(iii), but Grantee dies
prior to that scheduled payout date, payment will be made no later than
December 31st of the calendar year in which Grantee’s death occurred or, if
later (but not beyond the end of the calendar year in which the vesting would
have occurred had such RSUs vested pursuant to Section 6.1(i) rather than
pursuant to Section 6.1(iii)), the 15th day of the 3rd calendar month following
the date of Grantee’s death.



--------------------------------------------------------------------------------

7. No Rights as Shareholder Until Issuance of Shares. Grantee will have no
rights as a shareholder of PNC by virtue of this Award unless and until Shares
are issued and delivered in settlement of outstanding vested Restricted Share
Units pursuant to and in accordance with Section 6.

8. Capital Adjustments.

8.1 Except as otherwise provided in Section 8.2, if applicable, if corporate
transactions such as stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC
(“Corporate Transactions”) occur prior to the time, if any, that outstanding
vested Restricted Share Units are settled and paid, the Compensation Committee
or its delegate shall make those adjustments, if any, in the number, class or
kind of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award that it deems appropriate in its discretion to reflect Corporate
Transactions such that the rights of Grantee are neither enlarged nor diminished
as a result of such Corporate Transactions, including without limitation
(a) measuring the value per share unit of any share-denominated award amount
authorized for payment to Grantee pursuant to Section 6 by reference to the per
share value of the consideration payable to a PNC common shareholder in
connection with such Corporate Transactions and (b) authorizing payment of the
entire value of any award amount authorized for payment to Grantee pursuant to
Section 6 to be paid in cash at the applicable time specified in Section 6.

All determinations hereunder shall be made by the Compensation Committee or its
delegate in its sole discretion and shall be final, binding and conclusive for
all purposes on all parties, including without limitation Grantee.

8.2 Upon the occurrence of a Change of Control, (a) the number, class and kind
of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award will automatically be adjusted to reflect the same changes as
are made to outstanding shares of PNC common stock generally, (b) the value per
share unit of any share-denominated award amount will be measured by reference
to the per share value of the consideration payable to a PNC common shareholder
in connection with such Corporate Transaction or Transactions if applicable, and
(c) if the effect of the Corporate Transaction or Transactions on a PNC common
shareholder is to convert that shareholder’s holdings into consideration that
does not consist solely (other than as to a minimal amount) of shares of PNC
common stock, then the entire value of any payment to be made to Grantee
pursuant to Section 6 will be made solely in cash at the applicable time
specified by Section 6.

9. Prohibitions Against Sale, Assignment, etc.; Payment to Legal Representative.

(a) Restricted Share Units and related Dividend Equivalents may not be sold,
assigned, transferred, exchanged, pledged, or otherwise alienated or
hypothecated.

(b) If Grantee is deceased at the time any outstanding vested Restricted Share
Units are settled and paid in accordance with the terms of Section 6, such
delivery of shares and/or other payment shall be made to the executor or
administrator of Grantee’s estate or to Grantee’s other legal representative as
determined in good faith by PNC.

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative, or retained by
PNC for taxes pursuant to Section 10, shall extinguish all right to payment
hereunder.



--------------------------------------------------------------------------------

10. Withholding Taxes. Where all applicable withholding tax obligations have not
previously been satisfied, PNC will, at the time any such obligation arises in
connection herewith, retain an amount sufficient to satisfy the minimum amount
of taxes then required to be withheld by the Corporation in connection therewith
from amounts then payable hereunder to Grantee or, if none, from other
compensation then payable to Grantee, or as otherwise determined by PNC.

Unless the Compensation Committee or other PNC Designated Person (as defined in
Section 12) determines otherwise, where amounts are then payable hereunder to
Grantee in the form of shares of PNC common stock, the Corporation will retain
whole shares from any such amounts until such withholdings in the aggregate are
sufficient to satisfy such minimum required withholding obligation. In the event
that amounts are not then payable hereunder to Grantee in the form of shares or
that such withholdings are otherwise not sufficient to meet the minimum amount
of taxes then required to be withheld, withholding will be made from any amounts
then payable hereunder to Grantee that are settled in cash until such
withholdings in the aggregate are sufficient to satisfy such minimum required
withholding obligation.

If any withholding is required prior to the time amounts are payable to Grantee
hereunder or if such amounts are not sufficient to satisfy such obligation in
full, the withholding will be taken from other compensation then payable to
Grantee or as otherwise determined by PNC.

For purposes of this Section 10, shares of PNC common stock retained to satisfy
applicable withholding tax requirements will be valued at their Fair Market
Value (as defined in Section 12) on the date the tax withholding obligation
arises.

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. The
Corporation will not retain Shares for this purpose. If Grantee’s W-4 obligation
does not exceed the required minimum withholding in connection herewith, no
additional withholding may be made.

11. Employment. Neither the granting of the Restricted Share Units and related
Dividend Equivalents award nor any payment with respect to such Award authorized
hereunder nor any term or provision of the Agreement shall constitute or be
evidence of any understanding, expressed or implied, on the part of PNC or any
subsidiary to employ Grantee for any period or in any way alter Grantee’s status
as an employee at will.

12. Certain Definitions. Except where the context otherwise indicates, the
following definitions apply for purposes of the Agreement.

12.1 “Agreement,” “Award Agreement;” “Award;” “Award Grant Date.”

“Agreement” or “Award Agreement” means the Stock-Payable Restricted Share Units
Award Agreement between PNC and Grantee evidencing the Restricted Share Units
with related Dividend Equivalents award granted to Grantee pursuant to the Plan.

“Award” means the Restricted Share Units with related Dividend Equivalents award
granted to Grantee pursuant to the Plan and evidenced by the Agreement.



--------------------------------------------------------------------------------

“Award Grant Date” means the Award Grant Date set forth on page 1 of the
Agreement and is the date as of which the Restricted Share Units and related
Dividend Equivalents are authorized to be granted by the Committee in accordance
with the Plan.

12.2 “Anticipatory Termination” If Grantee’s employment with the Corporation is
terminated by the Corporation other than for Cause as defined in this
Section 12.2, death or Disability prior to the date on which a Change of Control
occurs, and if it is reasonably demonstrated by Grantee that such termination of
employment (i) was at the request of a third party that has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or in anticipation of a Change of Control, such a termination of
employment is an “Anticipatory Termination.”

For purposes of this Section 12.2, “Cause” shall mean:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
Grantee has not substantially performed Grantee’s duties; or

(b) the willful engaging by Grantee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to PNC or any of its subsidiaries.

For purposes of the preceding clauses (a) and (b), no act or failure to act, on
the part of Grantee, shall be considered willful unless it is done, or omitted
to be done, by Grantee in bad faith and without reasonable belief that Grantee’s
action or omission was in the best interests of the Corporation. Any act, or
failure to act, based upon the instructions or prior approval of the Board, the
CEO or Grantee’s superior or based upon the advice of counsel for the
Corporation, shall be conclusively presumed to be done, or omitted to be done,
by Grantee in good faith and in the best interests of the Corporation.

The cessation of employment of Grantee will be deemed to be a termination of
Grantee’s employment with the Corporation for Cause for purposes of this
Section 12.2 only if and when there shall have been delivered to Grantee, as
part of the notice of Grantee’s termination, a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board, at a Board meeting called and held for the purpose of considering
such termination, finding on the basis of clear and convincing evidence that, in
the good faith opinion of the Board, Grantee is guilty of conduct described in
clause (a) or clause (b) above and, in either case, specifying the particulars
thereof in detail. Such resolution shall be adopted only after (i) reasonable
notice of such Board meeting is provided to Grantee, together with written
notice that PNC believes that Grantee is guilty of conduct described in clause
(a) or clause (b) above and, in either case, specifying the particulars thereof
in detail, and (ii) Grantee is given an opportunity, together with counsel, to
be heard before the Board.

12.3 “Board” means the Board of Directors of PNC.

12.4 “Cause” and “termination for Cause.”

Except as otherwise required by Section 12.2 in connection with the definition
of Anticipatory Termination set forth in therein, “Cause” means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;



--------------------------------------------------------------------------------

(b) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or any of its subsidiaries or any client or customer of PNC
or any of its subsidiaries;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when the CEO or his or her designee (or, if Grantee is the
CEO, the Board) determines that Grantee is guilty of conduct described in clause
(a), (b) or (c) above or that an event described in clause (d) or (e) above has
occurred with respect to Grantee and, if so, determines that the termination of
Grantee’s employment with the Corporation will be deemed to have been for Cause.

12.5 “CEO” means the chief executive officer of PNC.

12.6 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 12.6(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 12.6(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such



--------------------------------------------------------------------------------

individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

12.7 “Compensation Committee” or “Committee” means the Personnel and
Compensation Committee of the Board or such person or persons as may be
designated or appointed by that committee as its delegate or designee.

12.8 “Competitive Activity.”

“Competitive Activity” while Grantee is an employee of the Corporation means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (1) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary or (2) engaged in
business activities that Grantee knows PNC or any subsidiary intends to enter
within the next twelve (12) months, in either case whether Grantee is acting as
agent, consultant, independent contractor, employee, officer, director,
investor, partner, shareholder, proprietor or in any other individual or
representative capacity therein.

“Competitive Activity” on or after Grantee’s Termination Date means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (a) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary as of Grantee’s
Termination Date or (b) engaged in business activities that Grantee knows PNC or
any subsidiary intends to enter within the first twelve (12) months after
Grantee’s Termination Date or, if later and if applicable, after the date
specified in subsection (a), clause (ii) of the definition of Detrimental
Conduct in Section 12.11, in either case whether Grantee is acting as agent,
consultant, independent contractor, employee, officer, director, investor,
partner, shareholder, proprietor or in any other individual or representative
capacity therein.

For purposes of Competitive Activity as defined in this Section 12.8, and for
purposes of the definition of competitive activity in any other PNC restricted
share unit or in any PNC restricted stock,



--------------------------------------------------------------------------------

stock option, or other equity-based award or awards held by Grantee, however,
the term subsidiary or subsidiaries shall not include companies in which the
Corporation holds an interest pursuant to its merchant banking authority.

12.9 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the U.S. Internal Revenue Code.

12.10 “Corporation” means PNC and its Consolidated Subsidiaries.

12.11 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
as defined in Section 12.8 in the continental United States at any time during
the period of Grantee’s employment with the Corporation and extending through
(and including) the first (1st) anniversary of the later of (i) Grantee’s
Termination Date and, if different, (ii) the first date after Grantee’s
Termination Date as of which Grantee ceases to have a service relationship with
the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee or other PNC
Designated Person, as applicable, determines that Grantee has engaged in conduct
described in clause (a) or clause (b) above or that an event described in clause
(c) above has occurred with respect to Grantee and, if so, (1) determines in its
sole discretion that Grantee will be deemed to have engaged in Detrimental
Conduct for purposes of the Agreement and (2) determines in its sole discretion
to cancel all or a specified portion of the Restricted Share Units that have not
yet vested in accordance with Section 6 and of the Dividend Equivalents related
to such Restricted Share Units, including Dividend Equivalents related to such
Restricted Share Units that may already have been paid to Grantee, on the basis
of such determination that Grantee has engaged in Detrimental Conduct.

12.12 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the U.S. Internal Revenue Code, that Grantee either (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for U.S. Social Security disability benefits, Grantee shall be
presumed to be Disabled as defined herein.

12.13 “Dividend Equivalents” means the opportunity to receive dividend
equivalents granted to Grantee pursuant to the Plan in connection with the
Restricted Share Units to which they relate and evidenced by the Agreement.



--------------------------------------------------------------------------------

12.14 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means the average of the reported high and low trading prices on the
New York Stock Exchange (or such successor reporting system as PNC may select)
for a share of PNC common stock on such date, or, if no PNC common stock trades
have been reported on such exchange for that day, the average of such prices on
the next preceding day and the next following day for which there were reported
trades.

12.15 “GAAP” or “U.S. generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

12.16 “Grantee” means the person to whom the Restricted Share Units with related
Dividend Equivalents award is granted and is identified as Grantee on page 1 of
the Agreement.

12.17 “Internal Revenue Code” or “U.S. Internal Revenue Code” means the United
States Internal Revenue Code of 1986 as amended and the rules and regulations
promulgated thereunder.

12.18 “Person” has the meaning specified in the definition of Change of Control
in Section 12.6(a).

12.19 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

12.20 “PNC” means The PNC Financial Services Group, Inc.

12.21 “PNC Designated Person” or “Designated Person” will be: (a) the
Compensation Committee or its delegate if Grantee is (or was when Grantee ceased
to be an employee of the Corporation) either a member of the Corporate Executive
Group (or equivalent successor classification) or subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to PNC securities
(or both); or (b) the Compensation Committee, the CEO, or the Chief Human
Resources Officer of PNC, or any other individual or group as may be designated
by one of the foregoing to act as Designated Person for purposes of the
Agreement.

12.22 “Restricted Share Units” or “RSUs” means the Share-denominated award
opportunity of the number of restricted share units specified as the Restricted
Share Units on page 1 of the Agreement, subject to capital adjustments pursuant
to Section 8 if any, granted to Grantee pursuant to the Plan and evidenced by
the Agreement.

12.23 “SEC” means the United States Securities and Exchange Commission.

12.24 “Section 409A” means Section 409A of the U.S. Internal Revenue Code.

12.25 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

12.26 “Share” means a share of PNC common stock.

12.27 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a



--------------------------------------------------------------------------------

consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and Grantee does not continue to be employed by PNC or a Consolidated
Subsidiary, then for purposes of the Agreement, Grantee’s employment with the
Corporation terminates effective at the time this occurs.

12.28 “Tranche” and “First, Second or Third Tranche” have the meanings set forth
in Section 3.

13. Grantee Covenants.

13.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 13 and 14 by virtue of receiving this Restricted Share Units with
related Dividend Equivalents award (regardless of whether such share units or
any portion thereof ultimately vest and settle); that such provisions are
reasonable and properly required for the adequate protection of the business of
PNC and its subsidiaries; and that enforcement of such provisions will not
prevent Grantee from earning a living.

13.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 13.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of Grantee’s Termination Date, or (ii) was a customer
of PNC or any subsidiary for which PNC or any subsidiary provided any services
at any time during the twelve (12) months preceding Grantee’s Termination Date,
or (iii) was, as of Grantee’s Termination Date, considering retention of PNC or
any subsidiary to provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation and such termination is an Anticipatory
Termination, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 13.2 shall no longer apply
and shall be replaced with the following subsection (c):

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of one year
after Grantee’s Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.

13.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
shall not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.



--------------------------------------------------------------------------------

13.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 13.4
shall be performed by Grantee without further compensation and shall continue
beyond Grantee’s Termination Date.

14. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

14.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
Federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

14.2 Equitable Remedies. A breach of the provisions of any of Sections 13.2,
13.3 or 13.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

14.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 13.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

14.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

14.5 Severability. The restrictions and obligations imposed by Sections 13.2,
13.3, 13.4, 14.1 and 14.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.

14.6 Reform. In the event any of Sections 13.2, 13.3 and 13.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.



--------------------------------------------------------------------------------

14.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 13.2, 13.3 and 13.4.

14.8 Compliance with U.S. Internal Revenue Code Section 409A. It is the
intention of the parties that the Award and the Agreement comply with the
provisions of Section 409A of the U.S. Internal Revenue Code to the extent, if
any, that such provisions are applicable to the Agreement, and the Agreement
will be administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A
of the U.S. Internal Revenue Code, Grantee agrees that PNC may, without the
consent of Grantee, modify the Agreement and the Award to the extent and in the
manner PNC deems necessary or advisable or take such other action or actions,
including an amendment or action with retroactive effect, that PNC deems
appropriate in order either to preclude any such payments or benefits from being
deemed “deferred compensation” within the meaning of Section 409A of the U.S.
Internal Revenue Code or to provide such payments or benefits in a manner that
complies with the provisions of Section 409A of the U.S. Internal Revenue Code
such that they will not be taxable thereunder.

14.9 Applicable Law; Clawback. Notwithstanding anything in the Agreement, PNC
will not be required to comply with any term, covenant or condition of the
Agreement if and to the extent prohibited by law, including but not limited to
Federal banking and securities regulations, or as otherwise directed by one or
more regulatory agencies having jurisdiction over PNC or any of its
subsidiaries.

Further, to the extent applicable to Grantee, the Award, and any right to
receive and retain any Shares or other value pursuant to the Award, shall be
subject to rescission, cancellation or recoupment, in whole or in part, if and
to the extent so provided under any clawback, adjustment or similar policy of
PNC in effect on the Award Grant Date or that may be established thereafter and
to any clawback or recoupment that may be required by applicable law.

14.10 Subject to the Plan and Interpretations. In all respects the Award and the
Agreement are subject to the terms and conditions of the Plan, which has been
made available to Grantee and is incorporated herein by reference; provided,
however, the terms of the Plan shall not be considered an enlargement of any
benefits under the Agreement. Further, the Award and the Agreement are subject
to any interpretation of, and any rules and regulations issued by, the
Compensation Committee, or its delegate or under the authority of the
Compensation Committee, whether made or issued before or after the Award Grant
Date.

14.11 Headings; Entire Agreement. Headings used in the Agreement are provided
for reference and convenience only, shall not be considered part of the
Agreement, and shall not be employed in the construction of the Agreement. The
Agreement constitutes the entire agreement between Grantee and PNC with respect
to the subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.

14.12 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.



--------------------------------------------------------------------------------

15. Acceptance of Award; PNC Right to Cancel; Effectiveness of Agreement. If
Grantee does not accept the Award by executing and delivering a copy of the
Agreement to PNC, without altering or changing the terms thereof in any way,
within 30 days of receipt by Grantee of a copy of the Agreement, PNC may, in its
sole discretion, withdraw its offer and cancel the Award at any time prior to
Grantee’s delivery to PNC of an unaltered and unchanged copy of the Agreement so
executed by Grantee. Otherwise, upon such execution and delivery of the
Agreement by both PNC and Grantee, the Agreement is effective as of the Award
Grant Date.

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Grant Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By:   Chief Executive Officer ATTEST:  
By:   Corporate Secretary ACCEPTED AND AGREED TO by GRANTEE

 

Grantee  

Three Year Three Tranche Stock-Payable RSUs

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

            20     STOCK-PAYABLE RESTRICTED SHARE UNITS



--------------------------------------------------------------------------------

AWARD AGREEMENT

* * *

 

GRANTEE:    [Name] AWARD GRANT DATE:                , 20     RESTRICTED SHARE
UNITS:    [ number ] share units

1. Definitions. Certain terms used in this             20     Stock-Payable
Restricted Share Units Award Agreement (the “Agreement” or “Award Agreement”)
are defined in Section 12 or elsewhere in the Agreement, and such definitions
will apply except where the context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.

2. Restricted Share Units with Related Dividend Equivalents Award. Pursuant to
the Plan and subject to the terms and conditions of the Agreement, PNC grants to
the Grantee named above (“Grantee”) a Share-denominated award opportunity of
stock-payable restricted share units (“Restricted Share Units” or “RSUs”) of the
number of share units set forth above, together with the opportunity to receive
related dividend equivalents to the extent provided herein (“Dividend
Equivalents”), payable in cash, with respect to those share units (together, the
“Award”). The Award is subject to acceptance by Grantee in accordance with
Section 15 and is subject to the terms and conditions of the Agreement and to
the Plan.

3. Terms of Award. The Award is subject to the terms and conditions set forth in
the Agreement and to the Plan.

3.1 No Service Requirements. Grantee must be an employee of the Corporation on
the Award Grant Date. There is no continuing service requirement for the Award.

3.2 Initial Tax Withholding; Tax Share Units. Any Federal Insurance
Contributions Act (FICA) employee taxes required in connection with and at the
time of grant of the Award, and any Federal, state or local tax amounts related
to the payment of such FICA taxes or to required minimum income tax withholding
in connection with the payout at the time of grant of sufficient of the
Restricted Share Units to pay the employee FICA taxes and all related taxes
(including additional income taxes required by virtue of the pyramiding of wages
and taxes), shall be paid first from the retention of the Shares resulting from
the payout at that time of the Tax Share Units (as described below) and then any
remaining amount shall be withheld from other compensation then payable to
Grantee. The Tax Share Units will vest and be paid out in shares of PNC common
stock in accordance with the applicable provisions of Section 6 at the time of
grant and those payout Shares will be retained by PNC, all for the sole purpose
of the payment of required employee FICA and other taxes in accordance with this
Section 3.2 and Section 10.1.

The Tax Share Units shall be that number of the Restricted Share Units of the
Award equal to the aggregate of the First Day Tax Withholding amounts (in
dollars), as described below, divided by the Fair Market Value (as defined in
Section 12) of a share of PNC common stock on the Award Grant Date, rounded down
to the nearest whole share unit; provided, however, that the Tax Share Units
shall in no event exceed the number of share units the payout of which is
permitted to be accelerated for the purposes of the payment of FICA taxes and
any Federal, state and local taxes related to the payment of such FICA taxes
(including additional income taxes required by virtue of the pyramiding of wages
and taxes) in accordance with Section 409A of the U.S. Internal Revenue Code.



--------------------------------------------------------------------------------

The First Day Tax Withholding amounts shall be (i) the dollar amount of the
employee FICA taxes imposed with respect to the Award at the time of grant and
any state or local taxes related to the payment of such FICA taxes, plus
(ii) the dollar amount of Federal, state and local income tax required to be
withheld on the income recognized by virtue of the payout of sufficient
Restricted Share Units such that the retention of the Shares so paid out will be
sufficient to satisfy the payment of the dollar amount of taxes described in
clause (i) hereof, plus (iii) the dollar amount of Federal, state and local
income tax required to be withheld on the income recognized by virtue of the
payout of sufficient additional Restricted Share Units to satisfy the required
income tax withholding on the dollar amount described in clause (ii) hereof, and
so on with respect to the income taxes related to the compensation income
attributable to the pyramiding of paying out sufficient additional share units
to satisfy each successive amount of required income tax withholding.

Applicable tax withholding obligations not satisfied at the time of grant as
described above will be satisfied as provided in Section 10.2.

3.3 Tranches. The Restricted Share Units in the Award that are not Tax Share
Units (that is, the total number of Restricted Share Units set forth on page 1
of the Agreement minus the number of Tax Share Units) are divided into three
installments or tranches for purposes of determining the conduct and other
conditions and provisions applicable to each portion of the RSUs and related
Dividend Equivalents under the Agreement. This includes the conditions set forth
in Section 4 related to Dividend Equivalents and the conditions set forth in
Sections 5 and 6 relating to conduct-related provisions and forfeitures and to
vesting and settlement provisions for each tranche.

The three Restricted Share Units and related Dividend Equivalents tranches
(each, a “Tranche”) are set forth below:

 

  •   one-third of the share units that are not Tax Share Units (rounded down to
the nearest whole unit) are in the first tranche (“First Tranche”);

 

  •   one-half of the remaining share units that are not Tax Share Units
(rounded down to the nearest whole unit) are in the second tranche (“Second
Tranche”); and

 

  •   the remainder of the share units that are not Tax Share Units are in the
third tranche (“Third Tranche”).

3.4 Restricted Share Units and Dividend Equivalents are not transferable.
Restricted Share Units and related Dividend Equivalents are subject to
forfeiture pursuant to the applicable conduct and other terms and conditions of
the Agreement until vesting of the Restricted Share Units in accordance with the
terms of the Agreement.

Provided that Restricted Share Units are not forfeited in accordance with the
terms of Section 5 and vest in accordance with the terms of Section 6, those
RSUs will be settled and paid out, generally in shares of PNC common stock,
pursuant to and in accordance with the terms of Section 6. Restricted Share
Units that are forfeited by Grantee pursuant to and in accordance with the terms
of the conduct provisions of Section 5 will be cancelled without payment of any
consideration by PNC.

The right to ongoing Dividend Equivalents is granted in connection with the
Tranche of Restricted Share Units to which those Dividend Equivalents relate and
therefore shall terminate, without payment of any consideration by PNC, upon the
cancellation or vesting, whichever is applicable, of the Tranche of Restricted
Share Units to which those Dividend Equivalents relate. Due to the timing of the
vesting of the Tax Share Units, no related Dividend Equivalents will be payable
with respect to the Tax Share Units.



--------------------------------------------------------------------------------

4. Dividend Equivalents.

Dividend Equivalents. These Dividend Equivalents are related to the Restricted
Share Units other than the Tax Share Units, and Dividend Equivalents payments
are applicable for the period during which the Tranche of Restricted Share Units
to which they relate is outstanding. Dividend Equivalents apply to the period
from and after the Award Grant Date until such time as the applicable Tranche of
Restricted Share Units granted in connection with those Dividend Equivalents
either (i) vests pursuant to and in accordance with the terms of Section 6 or
(ii) is cancelled upon forfeiture in accordance with the terms of Section 5. At
the end of such period (either the vesting date in accordance with Section 6 or
cancellation date in accordance with Section 5), the related Dividend
Equivalents terminate.

Once the Agreement is effective in accordance with Section 15 and subject to the
terms and conditions of this Section 4, the Corporation will make Dividend
Equivalents payments to Grantee, where applicable, of cash equivalent to the
amounts of the quarterly cash dividends Grantee would have received, if any, had
the Restricted Share Units to which such Dividend Equivalents relate been shares
of PNC common stock issued and outstanding on the record dates for cash
dividends on PNC common stock that occur during the applicable Dividend
Equivalents period.

Due to the timing of the vesting of the Tax Share Units, no related Dividend
Equivalents will be payable with respect to the Tax Share Units.

Payment. The Corporation will make Dividend Equivalents payments to Grantee
where applicable pursuant to this Section 4 each quarter following the dividend
payment date that relates to such record date, if any. Dividend Equivalents will
not be payable with respect to a dividend unless the Restricted Share Units to
which the Dividend Equivalents relate were outstanding on the dividend record
date for such dividend. Such amounts shall be paid in cash in accordance with
applicable regular payroll practice as in effect from time to time for similarly
situated employees within 30 days after the applicable dividend payment date.

Dividend Equivalents payments are also subject to the additional conditions set
forth below.

Additional Conditions. Except as otherwise provided in Sections 5.2(b), 12.11,
and 14.9, termination or cancellation of the right to ongoing Dividend
Equivalents will have no effect on cash payments made pursuant to this Section 4
prior to such termination or cancellation.

If the termination of the right to ongoing Dividend Equivalents occurs after the
dividend record date for a quarter but before the related dividend payment date,
the Corporation will nonetheless make such a quarterly dividend equivalents
payment to Grantee with respect to that record date, if any.

Where payment of Dividend Equivalents that would otherwise be made is suspended
pursuant to Section 5.3 pending resolution of a potential forfeiture of the
Restricted Share Units, then such payment will be made only if and when the
suspension is terminated for reasons favorable to Grantee and the Restricted
Share Units are not forfeited. No interest shall be paid with respect to any
suspended payments. If the suspension is terminated for reasons adverse to
Grantee, both the Restricted Share Units and any suspended Dividend Equivalents
payments will be forfeited without payment.

 

  5. Forfeiture Provisions; Termination Upon Failure to Meet Applicable Conduct
Conditions.

5.1 Termination Upon Forfeiture of Units. The Award is subject to the forfeiture
provisions set forth in this Section 5. Upon forfeiture and cancellation of
Restricted Share Units, or specified portion thereof, and the right to receive
payment with respect to the Dividend Equivalents related to such Restricted
Share Units, pursuant to the terms and conditions of this Section 5, the Award
will terminate with respect to



--------------------------------------------------------------------------------

such RSUs and related Dividend Equivalents, and neither Grantee nor any
successors, heirs, assigns or legal representatives of Grantee will thereafter
have any further rights or interest in the Restricted Share Units or the related
right to Dividend Equivalents evidenced by the Agreement with respect to such
RSUs and related Dividend Equivalents, or specified portion thereof, as
applicable.

5.2 Forfeiture Upon Termination for Cause or Pursuant to Detrimental Conduct
Provisions.

(a) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation for Cause prior to the 3rd
anniversary of the Award Grant Date and prior to the occurrence of a Change of
Control, if any, then all then outstanding Restricted Share Units, together with
the right to receive any payment on or after Grantee’s Termination Date with
respect to the Dividend Equivalents related to those Restricted Share Units,
will be forfeited by Grantee to PNC and cancelled without payment of any
consideration by PNC as of Grantee’s Termination Date.

(b) Detrimental Conduct. At any time prior to the date that such Restricted
Share Units vest in accordance with Section 6, Restricted Share Units and
related Dividend Equivalents, or specified portion thereof, will be forfeited by
Grantee to PNC and cancelled, without payment of any consideration by PNC, on
the date and to the extent that PNC determines in its sole discretion to so
cancel all or a specified portion of the Restricted Share Units and related
Dividend Equivalents on the basis of its determination that Grantee has engaged
in Detrimental Conduct as set forth in Section 12.11, whether such determination
is made during the period of Grantee’s employment with the Corporation or after
Grantee’s Termination Date; provided, however, that (i) no determination that
Grantee has engaged in Detrimental Conduct may be made on or after the date of
Grantee’s death and Detrimental Conduct will not apply to conduct by or
activities of successors to the Restricted Share Units by will or the laws of
descent and distribution in the event of Grantee’s death; (ii) no determination
that Grantee has engaged in Detrimental Conduct may be made between the time PNC
enters into an agreement providing for a Change of Control and the time such
agreement either terminates or results in a Change of Control; and (iii) no
determination that Grantee has engaged in Detrimental Conduct may be made after
the occurrence of a Change of Control (as defined in Section 12).

5.3 Suspension and Forfeiture Related to Judicial Criminal Proceedings. If any
criminal charges are brought against Grantee, in an indictment or in other
analogous formal charges commencing judicial criminal proceedings, alleging the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation, then to the extent that the
Restricted Share Units or any portion thereof are still outstanding and have not
yet vested, the vesting of those Restricted Share Units and any further Dividend
Equivalent payments shall be automatically suspended.

Such suspension of vesting shall continue until the earliest to occur of the
following:

(1) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;

(2) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(3) Grantee’s death; or

(4) the occurrence of a Change of Control.



--------------------------------------------------------------------------------

If the suspension is terminated by the occurrence of an event set forth in
clause (1) above, those Restricted Share Units, together with all payments with
respect to the related Dividend Equivalents that had been suspended, will, upon
such occurrence, be automatically forfeited by Grantee to PNC, will not vest or
be eligible to vest, and will be cancelled without payment of any consideration
by PNC.

If the suspension is terminated by the occurrence of an event set forth in
clause (2), (3) or (4) above, then vesting of those Restricted Share Units shall
proceed in accordance with Section 6, as applicable, any Dividend Equivalents
payments that had been suspended shall be paid, and payment of ongoing Dividend
Equivalents, if any, shall resume in accordance with Section 4 as applicable. No
interest shall be paid with respect to any suspended payments.

6. Vesting and Settlement of Restricted Share Units.

6.1 Vesting. Restricted Share Units will vest upon the earliest to occur of the
events set forth in the subclauses below, provided that those Restricted Share
Units have not been forfeited prior to such event pursuant to any of the
provisions of Section 5 and remain outstanding at that time:

 

  (i) the Award Grant Date in the case of the Tax Share Units;

 

  (ii) the 1st anniversary of the Award Grant Date in the case of the First
Tranche of RSUs, the 2nd anniversary of the Award Grant Date in the case of the
Second Tranche of RSUs, and the 3rd anniversary of the Award Grant Date in the
case of the Third Tranche of RSUs, as the case may be, or, if later, on the date
as of which any suspension imposed with respect to those RSUs pursuant to
Section 5.3 is lifted without forfeiture of the units and the units vest, as
applicable;

 

  (iii) the date of Grantee’s death; and

 

  (iv) the end of the day immediately preceding the day a Change of Control (as
defined in Section 12) occurs.

Restricted Share Units that have been forfeited by Grantee pursuant to the
provisions of Section 5 are not eligible for vesting, will not settle and will
be cancelled without payment of any consideration by PNC.

The Dividend Equivalents period with respect to Dividend Equivalents related to
such Restricted Share Units will end and such Dividend Equivalents will
terminate either on the vesting date for such Restricted Share Units in
accordance with Section 6 or on the cancellation date for such Restricted Share
Units in accordance with Section 5, as applicable.

6.2 Settlement.

(a) Tax Share Units. Vested Tax Share Units will be settled at the time set
forth in Section 6.3 for the payout of Tax Share Units by delivery of that
number of whole shares of PNC common stock equal to the number of vested Tax
Share Units being settled.

(b) Except as otherwise provided in Section 6.2 (a) above, Restricted Share
Units that have vested will be settled at the time set forth in Section 6.3 by
delivery to Grantee of that number of whole shares of PNC common stock equal to
the number of outstanding vested Restricted Share Units being settled or as
otherwise provided pursuant to Section 8 if applicable.

No fractional shares will be delivered to Grantee. If the outstanding vested
Restricted Share Units being settled include a fractional interest, such
fractional interest will be liquidated and paid to Grantee in



--------------------------------------------------------------------------------

cash on the basis of the then current Fair Market Value (as defined in
Section 12) of PNC common stock as of the vesting date (or as of the scheduled
payment date pursuant to subsection (2) of the third bullet under Section 6.3(b)
if payment is made pursuant to that provision as necessary) or in any case as
otherwise provided in Section 8 if applicable.

Delivery of shares and/or other payment pursuant to the Award will not be made
unless and until all applicable tax withholding requirements with respect to
such payment have been satisfied.

6.3 Payout Timing.

(a) Tax Share Units. Payment will be made in settlement of the vested Tax Share
Units as soon as practicable upon the vesting of those share units as set forth
in subclause (i) of Section 6.1, and the shares of PNC common stock so paid out
in settlement of the vested Tax Share Units will be retained by PNC for FICA and
other tax withholding in accordance with Sections 3.2 and 10.1.

(b) Except as otherwise provided in Section 6.3 (a) above, payment will be made
to Grantee in settlement of outstanding Restricted Share Units that have vested
as soon as practicable after the vesting date set forth in the applicable
subclause of Section 6.1 for such RSUs, generally within 30 days but no later
than December 31st of the calendar year in which the vesting date occurs,
subject to the provisions of the following bullets, if applicable. No interest
shall be paid with respect to any such payments hereunder.

 

  •   In the event that the vesting date pursuant to Section 6.1(ii) is the date
as of which any suspension imposed pursuant to Section 5.3 is lifted, payment
will be made no later than the earlier of (a) 30 days after the vesting date and
(b) December 31st of the calendar year in which the vesting date occurs.

 

  •   Where vesting occurs pursuant to Section 6.1(iii) upon Grantee’s death,
payment will be made no later than December 31st of the calendar year in which
Grantee’s death occurred or, if later, the 15th day of the 3rd calendar month
following the date of Grantee’s death.

 

  •   Where vesting occurs pursuant to Section 6.1(iv) due to the occurrence of
a Change of Control:

 

  (1) If, under the circumstances, the Change of Control is a permissible
payment event under Section 409A of the U.S. Internal Revenue Code, payment will
be made as soon as practicable after the Change of Control date, but in no event
later than December 31st of the calendar year in which the Change of Control
occurs or, if later, by the 15th day of the third calendar month following the
date on which the Change of Control occurs, other than in unusual circumstances
where a further delay thereafter would be permitted under Section 409A of the
U.S. Internal Revenue Code, and if such a delay is permissible, as soon as
practicable within such limits.

 

  (2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the U.S. Internal Revenue Code, then
payment will be made as soon as practicable after the date that would have been
the scheduled vesting date for such Restricted Share Units had they vested
pursuant to Section 6.1(ii) rather than pursuant to Section 6.1(iv), but in no
event later than December 31st of the calendar year in which such scheduled
vesting date occurs.

 

  •   Where vesting occurs pursuant to Section 6.1(iv) due to the occurrence of
a Change of Control and payment is scheduled, pursuant to subsection (2) of the
bullet above, for as soon as practicable after the date that would have been the
scheduled vesting date for such Restricted Share Units had they vested pursuant
to Section 6.1(ii) rather than pursuant to Section 6.1(iv), but Grantee dies
prior to that scheduled payout date, payment will be made no later than
December 31st of the calendar year in which Grantee’s death occurred or, if
later (but not beyond the end of the calendar year in which the vesting would
have occurred had such RSUs vested pursuant to Section 6.1(ii) rather than
pursuant to Section 6.1(iv)), the 15th day of the 3rd calendar month following
the date of Grantee’s death.



--------------------------------------------------------------------------------

7. No Rights as Shareholder Until Issuance of Shares. Grantee will have no
rights as a shareholder of PNC by virtue of this Award unless and until Shares
are issued and delivered in settlement of outstanding vested Restricted Share
Units pursuant to and in accordance with Section 6.

8. Capital Adjustments.

8.1 Except as otherwise provided in Section 8.2, if applicable, if corporate
transactions such as stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC
(“Corporate Transactions”) occur prior to the time, if any, that outstanding
vested Restricted Share Units are settled and paid, the Compensation Committee
or its delegate shall make those adjustments, if any, in the number, class or
kind of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award that it deems appropriate in its discretion to reflect Corporate
Transactions such that the rights of Grantee are neither enlarged nor diminished
as a result of such Corporate Transactions, including without limitation
(a) measuring the value per share unit of any share-denominated award amount
authorized for payment to Grantee pursuant to Section 6 by reference to the per
share value of the consideration payable to a PNC common shareholder in
connection with such Corporate Transactions and (b) authorizing payment of the
entire value of any award amount authorized for payment to Grantee pursuant to
Section 6 to be paid in cash at the applicable time specified in Section 6.

All determinations hereunder shall be made by the Compensation Committee or its
delegate in its sole discretion and shall be final, binding and conclusive for
all purposes on all parties, including without limitation Grantee.

8.2 Upon the occurrence of a Change of Control, (a) the number, class and kind
of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award will automatically be adjusted to reflect the same changes as
are made to outstanding shares of PNC common stock generally, (b) the value per
share unit of any share-denominated award amount will be measured by reference
to the per share value of the consideration payable to a PNC common shareholder
in connection with such Corporate Transaction or Transactions if applicable, and
(c) if the effect of the Corporate Transaction or Transactions on a PNC common
shareholder is to convert that shareholder’s holdings into consideration that
does not consist solely (other than as to a minimal amount) of shares of PNC
common stock, then the entire value of any payment to be made to Grantee
pursuant to Section 6 will be made solely in cash at the applicable time
specified by Section 6.

9. Prohibitions Against Sale, Assignment, etc.; Payment to Legal Representative.

(a) Restricted Share Units and related Dividend Equivalents may not be sold,
assigned, transferred, exchanged, pledged, or otherwise alienated or
hypothecated.

(b) If Grantee is deceased at the time any outstanding vested Restricted Share
Units are settled and paid in accordance with the terms of Section 6, such
delivery of shares and/or other payment shall be made to the executor or
administrator of Grantee’s estate or to Grantee’s other legal representative as
determined in good faith by PNC.

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative, or retained by
PNC for taxes pursuant to Sections 3, 6 and 10, shall extinguish all right to
payment hereunder.



--------------------------------------------------------------------------------

10. Withholding Taxes.

10.1 The Corporation will retain the whole shares of PNC common stock payable
hereunder upon settlement of the Tax Share Units to satisfy the employee FICA
taxes imposed on the Award at the time of grant, any state or local taxes
related to the payment of such FICA taxes, and all minimum Federal, state or
local income tax withholding requirements with respect to the payout of Tax
Share Units. Any tax withholding obligation with respect to such FICA and other
taxes remaining after the retention of Shares for the purpose of payment of such
taxes will be satisfied by the Corporation by withholding for such purpose from
other compensation then payable to Grantee, or as otherwise determined by PNC.

For purposes of this Section 10.1, shares of PNC common stock retained to
satisfy applicable FICA and other withholding tax requirements will be valued at
their Fair Market Value (as defined in Section 12) on the date the tax
withholding obligation arises (that is, on the Award Grant Date).

10.2 Where all applicable withholding tax obligations have not previously been
satisfied, PNC will, at the time any such obligation arises in connection
herewith, retain an amount sufficient to satisfy the minimum amount of taxes
then required to be withheld by the Corporation in connection therewith from
amounts then payable hereunder to Grantee or, if none, from other compensation
then payable to Grantee, or as otherwise determined by PNC.

Unless the Compensation Committee or other PNC Designated Person (as defined in
Section 12) determines otherwise, where amounts are then payable hereunder to
Grantee in the form of shares of PNC common stock, the Corporation will retain
whole shares from any such amounts until such withholdings in the aggregate are
sufficient to satisfy such minimum required withholding obligation. In the event
that amounts are not then payable hereunder to Grantee in the form of shares or
that such withholdings are otherwise not sufficient to meet the minimum amount
of taxes then required to be withheld, withholding will be made from any amounts
then payable hereunder to Grantee that are settled in cash until such
withholdings in the aggregate are sufficient to satisfy such minimum required
withholding obligation.

If any withholding is required prior to the time amounts are payable to Grantee
hereunder or if such amounts are not sufficient to satisfy such obligation in
full, the withholding will be taken from other compensation then payable to
Grantee or as otherwise determined by PNC.

For purposes of this Section 10.2, shares of PNC common stock retained to
satisfy applicable withholding tax requirements will be valued at their Fair
Market Value (as defined in Section 12) on the date the tax withholding
obligation arises.

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. The
Corporation will not retain Shares for this purpose. If Grantee’s W-4 obligation
does not exceed the required minimum withholding in connection herewith, no
additional withholding may be made.

11. Employment. Neither the granting of the Restricted Share Units and related
Dividend Equivalents award nor any payment with respect to such Award authorized
hereunder nor any term or provision of the Agreement shall constitute or be
evidence of any understanding, expressed or implied, on the part of PNC or any
subsidiary to employ Grantee for any period or in any way alter Grantee’s status
as an employee at will.

12. Certain Definitions. Except where the context otherwise indicates, the
following definitions apply for purposes of the Agreement.

12.1 “Agreement” or “Award Agreement.”



--------------------------------------------------------------------------------

“Agreement” or “Award Agreement” means the              20     Stock-Payable
Restricted Share Units Award Agreement between PNC and Grantee evidencing the
Restricted Share Units with related Dividend Equivalents award granted to
Grantee pursuant to the Plan.

12.2 “Award;” “Award Grant Date.”

“Award” means the Restricted Share Units with related Dividend Equivalents award
granted to Grantee pursuant to the Plan and evidenced by the Agreement.

“Award Grant Date” means the Award Grant Date set forth on page 1 of the
Agreement and is the date as of which the Restricted Share Units and related
Dividend Equivalents are authorized to be granted by the Committee in accordance
with the Plan.

12.3 “Board” means the Board of Directors of PNC.

12.4 “Cause” and “termination for Cause.” For purposes of the Agreement, “Cause”
means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(b) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or any of its subsidiaries or any client or customer of PNC
or any of its subsidiaries;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when the CEO or his or her designee (or, if Grantee is the
CEO, the Board) determines that Grantee is guilty of conduct described in clause
(a), (b) or (c) above or that an event described in clause (d) or (e) above has
occurred with respect to Grantee and, if so, determines that the termination of
Grantee’s employment with the Corporation will be deemed to have been for Cause.

12.5 “CEO” means the chief executive officer of PNC.

12.6 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in



--------------------------------------------------------------------------------

the election of directors (the “Outstanding PNC Voting Securities”); provided,
however, that, for purposes of this Section 12.6(a), the following acquisitions
shall not constitute a Change of Control: (1) any acquisition directly from PNC,
(2) any acquisition by PNC, (3) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by PNC or any company controlled by,
controlling or under common control with PNC (an “Affiliated Company”), (4) any
acquisition pursuant to an Excluded Combination (as defined in Section 12.6(c))
or (5) an acquisition of beneficial ownership representing between 20% and 40%,
inclusive, of the Outstanding PNC Voting Securities or Outstanding PNC Common
Stock shall not be considered a Change of Control if the Incumbent Board as of
immediately prior to any such acquisition approves such acquisition either prior
to or immediately after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

12.7 “Compensation Committee” or “Committee” means the Personnel and
Compensation Committee of the Board or such person or persons as may be
designated or appointed by that committee as its delegate or designee.

12.8 “Competitive Activity.”

“Competitive Activity” while Grantee is an employee of the Corporation means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (1) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary or (2) engaged in
business activities that Grantee knows PNC or any subsidiary intends to enter
within the next twelve (12) months, in either case whether Grantee is acting as
agent, consultant, independent contractor, employee, officer, director,
investor, partner, shareholder, proprietor or in any other individual or
representative capacity therein.



--------------------------------------------------------------------------------

“Competitive Activity” on or after Grantee’s Termination Date means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (a) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary as of Grantee’s
Termination Date or (b) engaged in business activities that Grantee knows PNC or
any subsidiary intends to enter within the first twelve (12) months after
Grantee’s Termination Date or, if later and if applicable, after the date
specified in subsection (a), clause (ii) of the definition of Detrimental
Conduct in Section 12.11, in either case whether Grantee is acting as agent,
consultant, independent contractor, employee, officer, director, investor,
partner, shareholder, proprietor or in any other individual or representative
capacity therein.

For purposes of Competitive Activity as defined in this Section 12.8, and for
purposes of the definition of competitive activity in any other PNC restricted
share unit or in any PNC restricted stock, stock option, or other equity-based
award or awards held by Grantee, however, the term subsidiary or subsidiaries
shall not include companies in which the Corporation holds an interest pursuant
to its merchant banking authority.

12.9 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the U.S. Internal Revenue Code.

12.10 “Corporation” means PNC and its Consolidated Subsidiaries.

12.11 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
as defined in Section 12.8 in the continental United States at any time during
the period of Grantee’s employment with the Corporation and extending through
(and including) the first (1st) anniversary of the later of (i) Grantee’s
Termination Date and, if different, (ii) the first date after Grantee’s
Termination Date as of which Grantee ceases to have a service relationship with
the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee or other PNC
Designated Person, as applicable, determines that Grantee has engaged in conduct
described in clause (a) or clause (b) above or that an event described in clause
(c) above has occurred with respect to Grantee and, if so, (1) determines in its
sole discretion that Grantee will be deemed to have engaged in Detrimental
Conduct for purposes of the Agreement and (2) determines in its sole discretion
to cancel all or a specified portion of the Restricted Share Units that have not
yet vested in accordance with Section 6 and of the Dividend Equivalents related
to such Restricted Share Units, including Dividend Equivalents related to such
Restricted Share Units that may already have been paid to Grantee, on the basis
of such determination that Grantee has engaged in Detrimental Conduct.



--------------------------------------------------------------------------------

12.12 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the U.S. Internal Revenue Code, that Grantee either (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for U.S. Social Security disability benefits, Grantee shall be
presumed to be Disabled as defined herein.

12.13 “Dividend Equivalents” means the opportunity to receive dividend
equivalents granted to Grantee pursuant to the Plan in connection with the
Restricted Share Units to which they relate and evidenced by the Agreement.

12.14 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means the average of the reported high and low trading prices on the
New York Stock Exchange (or such successor reporting system as PNC may select)
for a share of PNC common stock on such date, or, if no PNC common stock trades
have been reported on such exchange for that day, the average of such prices on
the next preceding day and the next following day for which there were reported
trades.

12.15 “GAAP” or “U.S. generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

12.16 “Grantee” means the person to whom the Restricted Share Units with related
Dividend Equivalents award is granted and is identified as Grantee on page 1 of
the Agreement.

12.17 “Internal Revenue Code” or “U.S. Internal Revenue Code” means the United
States Internal Revenue Code of 1986 as amended and the rules and regulations
promulgated thereunder.

12.18 “Person” has the meaning specified in the definition of Change of Control
in Section 12.6(a).

12.19 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

12.20 “PNC” means The PNC Financial Services Group, Inc.

12.21 “PNC Designated Person” or “Designated Person” will be: (a) the
Compensation Committee or its delegate if Grantee is (or was when Grantee ceased
to be an employee of the Corporation) either a member of the Corporate Executive
Group (or equivalent successor classification) or subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to PNC securities
(or both); or (b) the Compensation Committee, the CEO, or the Chief Human
Resources Officer of PNC, or any other individual or group as may be designated
by one of the foregoing to act as Designated Person for purposes of the
Agreement.

12.22 “Restricted Share Units” or “RSUs” means the Share-denominated award
opportunity of the number of share units specified as the Restricted Share Units
on page 1 of the Agreement, subject to capital adjustments pursuant to Section 8
if any, granted to Grantee pursuant to the Plan and evidenced by the Agreement.



--------------------------------------------------------------------------------

12.23 “SEC” means the United States Securities and Exchange Commission.

12.24 “Section 409A” means Section 409A of the U.S. Internal Revenue Code.

12.25 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

12.26 “Share” means a share of PNC common stock.

12.27 “Tax Share Units” has the meaning set forth in Section 3.

12.28 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S. generally accepted accounting principles and Grantee does not continue to
be employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

12.29 “Tranche” and “First, Second or Third Tranche” have the meanings set forth
in Section 3.

13. Grantee Covenants.

13.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 13 and 14 by virtue of receiving this Restricted Share Units with
related Dividend Equivalents award (regardless of whether such share units or
any portion thereof ultimately vest and settle); that such provisions are
reasonable and properly required for the adequate protection of the business of
PNC and its subsidiaries; and that enforcement of such provisions will not
prevent Grantee from earning a living.

13.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 13.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of Grantee’s Termination Date, or (ii) was a customer
of PNC or any subsidiary for which PNC or any subsidiary provided any services
at any time during the twelve (12) months preceding Grantee’s Termination Date,
or (iii) was, as of Grantee’s Termination Date, considering retention of PNC or
any subsidiary to provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.



--------------------------------------------------------------------------------

13.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
shall not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

13.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 13.4
shall be performed by Grantee without further compensation and shall continue
beyond Grantee’s Termination Date.

14. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

14.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
Federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

14.2 Equitable Remedies. A breach of the provisions of any of Sections 13.2,
13.3 or 13.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

14.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 13.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

14.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

14.5 Severability. The restrictions and obligations imposed by Sections 13.2,
13.3, 13.4, 14.1 and 14.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.



--------------------------------------------------------------------------------

14.6 Reform. In the event any of Sections 13.2, 13.3 and 13.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

14.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 13.2, 13.3 and 13.4.

14.8 Compliance with U.S. Internal Revenue Code Section 409A. It is the
intention of the parties that the Award and the Agreement comply with the
provisions of Section 409A of the U.S. Internal Revenue Code to the extent, if
any, that such provisions are applicable to the Agreement, and the Agreement
will be administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A
of the U.S. Internal Revenue Code, Grantee agrees that PNC may, without the
consent of Grantee, modify the Agreement and the Award to the extent and in the
manner PNC deems necessary or advisable or take such other action or actions,
including an amendment or action with retroactive effect, that PNC deems
appropriate in order either to preclude any such payments or benefits from being
deemed “deferred compensation” within the meaning of Section 409A of the U.S.
Internal Revenue Code or to provide such payments or benefits in a manner that
complies with the provisions of Section 409A of the U.S. Internal Revenue Code
such that they will not be taxable thereunder.

14.9 Applicable Law; Clawback. Notwithstanding anything in the Agreement, PNC
will not be required to comply with any term, covenant or condition of the
Agreement if and to the extent prohibited by law, including but not limited to
Federal banking and securities regulations, or as otherwise directed by one or
more regulatory agencies having jurisdiction over PNC or any of its
subsidiaries.

Further, to the extent applicable to Grantee, the Award, and any right to
receive and retain any Shares or other value pursuant to the Award, shall be
subject to rescission, cancellation or recoupment, in whole or in part, if and
to the extent so provided under any clawback, adjustment or similar policy of
PNC in effect on the Award Grant Date or that may be established thereafter and
to any clawback or recoupment that may be required by applicable law.

14.10 Subject to the Plan and Interpretations. In all respects the Award and the
Agreement are subject to the terms and conditions of the Plan, which has been
made available to Grantee and is incorporated herein by reference; provided,
however, the terms of the Plan shall not be considered an enlargement of any
benefits under the Agreement. Further, the Award and the Agreement are subject
to any interpretation of, and any rules and regulations issued by, the
Compensation Committee, or its delegate or under the authority of the
Compensation Committee, whether made or issued before or after the Award Grant
Date.

14.11 Headings; Entire Agreement. Headings used in the Agreement are provided
for reference and convenience only, shall not be considered part of the
Agreement, and shall not be employed in the construction of the Agreement. The
Agreement constitutes the entire agreement between Grantee and PNC with respect
to the subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.



--------------------------------------------------------------------------------

14.12 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.

15. Acceptance of Award; PNC Right to Cancel; Effectiveness of Agreement. If
Grantee does not accept the Award by executing and delivering a copy of the
Agreement to PNC, without altering or changing the terms thereof in any way,
within 30 days of receipt by Grantee of a copy of the Agreement, PNC may, in its
sole discretion, withdraw its offer and cancel the Award at any time prior to
Grantee’s delivery to PNC of an unaltered and unchanged copy of the Agreement so
executed by Grantee. Otherwise, upon such execution and delivery of the
Agreement by both PNC and Grantee, the Agreement is effective as of the Award
Grant Date.

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Grant Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By: Chief Executive Officer ATTEST: By:
Corporate Secretary ACCEPTED AND AGREED TO by GRANTEE

 

Grantee



--------------------------------------------------------------------------------

3-Year Cliff Vest; Service Requirement through             

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

             20     SPECIAL RETENTION AWARD

* * *

STOCK-PAYABLE RESTRICTED SHARE UNITS

AWARD AGREEMENT

* * *

 

GRANTEE:      [Name] AWARD GRANT DATE:                  , 20    
RESTRICTED SHARE UNITS:      [ Whole number ] share units

1. Definitions. Certain terms used in this Stock-Payable Restricted Share Units
Award Agreement (the “Agreement” or “Award Agreement”) are defined in Section 12
or elsewhere in the Agreement, and such definitions will apply except where the
context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.

2. Restricted Share Units with Related Dividend Equivalents Award. Pursuant to
the Plan and subject to the terms and conditions of the Agreement, PNC grants to
the Grantee named above (“Grantee”) a Share-denominated award opportunity of
stock-payable restricted share units (“Restricted Share Units” or “RSUs”) of the
number of share units set forth above, together with the opportunity to receive
related dividend equivalents (“Dividend Equivalents”), payable in cash, with
respect to those share units (together, the “Award”). The Award is subject to
acceptance by Grantee in accordance with Section 15 and is subject to the terms
and conditions of the Agreement and to the Plan.

3. Terms of Award. The Award is subject to the following terms and conditions.

Restricted Share Units and Dividend Equivalents are not transferable. The
Restricted Share Units and related Dividend Equivalents are subject to
forfeiture pursuant to the terms and conditions of the Agreement until vesting
of the Restricted Share Units in accordance with the terms of the Agreement.

Restricted Share Units that are not forfeited in accordance with the terms of
Section 5 and that vest in accordance with the terms of Section 6 will be
settled and paid out, generally in shares of PNC common stock, pursuant to and
in accordance with the terms of Section 6. Restricted Share Units that are
forfeited by Grantee pursuant to and in accordance with the terms of the service
or conduct provisions of Section 5 will be cancelled without payment of any
consideration by PNC.



--------------------------------------------------------------------------------

The right to ongoing Dividend Equivalents is granted in connection with the
Restricted Share Units to which those Dividend Equivalents relate and therefore
shall terminate, without payment of any consideration by PNC, upon the
cancellation or vesting, whichever is applicable, of the Restricted Share Units
to which those Dividend Equivalents relate.

4. Dividend Equivalents.

Dividend Equivalents. These Dividend Equivalents are related to the Restricted
Share Units, and Dividend Equivalents payments are applicable for the period
during which the Restricted Share Units to which they relate are outstanding.
Dividend Equivalents apply to the period from and after the Award Grant Date
until such time as the Restricted Share Units granted in connection with those
Dividend Equivalents either (i) vest pursuant to and in accordance with the
terms of Section 6 or (ii) are cancelled upon forfeiture in accordance with the
terms of Section 5. At the end of such period (either the vesting date in
accordance with Section 6 or cancellation date in accordance with Section 5),
the related Dividend Equivalents terminate.

Once the Agreement is effective in accordance with Section 15 and subject to the
terms and conditions of this Section 4, the Corporation will make Dividend
Equivalents payments to Grantee, where applicable, of cash equivalent to the
amounts of the quarterly cash dividends Grantee would have received, if any, had
the Restricted Share Units to which such Dividend Equivalents relate been shares
of PNC common stock issued and outstanding on the record dates for cash
dividends on PNC common stock that occur during the applicable Dividend
Equivalents period.

Payment. The Corporation will make Dividend Equivalents payments to Grantee
where applicable pursuant to this Section 4 each quarter following the dividend
payment date that relates to such record date, if any. Dividend Equivalents will
not be payable with respect to a dividend unless the Restricted Share Units to
which the Dividend Equivalents relate were outstanding on the dividend record
date for such dividend. Such amounts shall be paid in cash in accordance with
applicable regular payroll practice as in effect from time to time for similarly
situated employees within 30 days after the applicable dividend payment date.

Dividend Equivalents payments are also subject to the additional conditions set
forth below.

Additional Conditions. Except as otherwise provided in Sections 5.4(b), 12.11,
and 14.9, termination or cancellation of the right to ongoing Dividend
Equivalents will have no effect on cash payments made pursuant to this Section 4
prior to such termination or cancellation.

If the termination of the right to ongoing Dividend Equivalents occurs after the
dividend record date for a quarter but before the related dividend payment date,
the Corporation will nonetheless make such a quarterly dividend equivalents
payment to Grantee with respect to that record date, if any.

Where payment of Dividend Equivalents that would otherwise be made is suspended
pursuant to Section 5.3 pending potential PNC approval of Grantee’s termination
of employment or Section 5.5 pending resolution of a potential forfeiture of the
Restricted Share Units, then such payment will be made only if and when the
suspension is terminated for reasons favorable to Grantee and the Restricted
Share Units are not forfeited. No interest shall be paid with respect to any
suspended payments. If the suspension is terminated for reasons adverse to
Grantee, both the Restricted Share Units and any suspended Dividend Equivalents
payments will be forfeited without payment.



--------------------------------------------------------------------------------

5. Forfeiture Provisions; Termination Upon Failure to Meet Applicable
Conditions.

5.1 Termination Upon Forfeiture of Units. The Award is subject to the forfeiture
provisions set forth in this Section 5. Upon forfeiture and cancellation of
Restricted Share Units and the right to receive payment with respect to related
Dividend Equivalents pursuant to the terms and conditions of this Section 5, the
Award will terminate with respect to such Restricted Share Units and related
Dividend Equivalents, and neither Grantee nor any successors, heirs, assigns or
legal representatives of Grantee will thereafter have any further rights or
interest in such Restricted Share Units or the related right to Dividend
Equivalents evidenced by the Agreement.

5.2 Service Requirements. Grantee will meet the service requirements of the
Award with respect to the Restricted Share Units if Grantee meets the conditions
of any of the subclauses below. If more than one of the following subclauses is
applicable with respect to those Restricted Share Units, Grantee will have met
the service requirements for the Award upon the first to occur of such
conditions.

 

  (i) Grantee continues to be an employee of the Corporation through and
including December 31, 2014.

 

  (ii) Grantee ceases to be an employee of the Corporation by reason of
Grantee’s death.

 

  (iii) Grantee continues to be an employee of the Corporation until such time
as Grantee’s employment is terminated by the Corporation by reason of Grantee’s
Disability (as defined in Section 12).

 

  (iv) Grantee continues to be employed by the Corporation until such time as
Grantee’s employment with the Corporation is terminated by the Corporation and
such termination is an Anticipatory Termination (as defined in Section 12).

 

  (v) Grantee continues to be employed by the Corporation through the day
immediately prior to the date a Change of Control (as defined in Section 12)
occurs.

 

  (vi) Grantee ceases to be an employee of the Corporation and such termination
is a Qualifying Termination of employment as defined below and Grantee’s
employment was not terminated by the Corporation for Cause (as defined in
Section 12).

Qualifying Termination. Grantee’s termination of employment will be considered
to be a Qualifying Termination for purposes of this Award if both of the
following conditions are met:

 

  (1) Grantee’s employment was not terminated by the Corporation for Cause (as
defined in Section 12); and

 

  (2) Grantee’s termination of employment is with the approval of the Committee
or other PNC Designated Person (as defined in Section 12).

A termination of employment will be considered to be with the approval of the
Committee or other PNC Designated Person provided that the Committee or other
PNC Designated Person either gives such approval prior to Grantee’s Termination
Date (as defined in Section 12), or gives such approval (or is deemed to have so
approved as provided in clause (b) below, if applicable) no later than 90 days
after Grantee’s Termination Date.

If the Committee or other PNC Designated Person has not yet given such approval
at the time of Grantee’s Termination Date but the other condition for a
Qualifying Termination has been met, whether or not Grantee’s termination of
employment is a Qualifying Termination will be resolved as follows.

 

  (a) If the Committee or other PNC Designated Person provides such approval on
or before the end of the 90th day after Grantee’s Termination Date, the
termination will be a Qualifying Termination.



--------------------------------------------------------------------------------

  (b) If a Change of Control occurs prior to the end of the 90th day after
Grantee’s Termination Date and if the Committee or other PNC Designated Person
had not yet either approved or disapproved such termination of employment by the
day immediately prior to the Change of Control, then the Committee or other PNC
Designated Person will be deemed to have so approved the termination as of the
day immediately prior to the Change of Control and Grantee’s termination will be
considered a Qualifying Termination.

 

  (c) If the Committee or other PNC Designated Person specifically disapproves
such termination and if clause (b) above is not applicable, Grantee’s
termination will not be a Qualifying Termination.

 

  (d) If clause (b) above is not applicable and if the Committee or other PNC
Designated Person has neither approved nor disapproved the termination by the
end of the 90th day after Grantee’s Termination Date, then Grantee’s termination
of employment will not be considered a Qualifying Termination for purposes of
this Section 5.2.

5.3 Forfeiture Upon Failure to Meet Service Requirements.

(a) Except as otherwise provided in subsection (b) below, if, at the time
Grantee ceases to be employed by the Corporation, Grantee has failed to meet the
service requirements for the Award as set forth in Section 5.2 prior to or as of
Grantee’s Termination Date (as defined in Section 12), then all outstanding
Restricted Share Units that have so failed to meet such service requirements,
together with the right to receive any payment on or after Grantee’s Termination
Date with respect to the Dividend Equivalents related to those Restricted Share
Units, will be forfeited by Grantee to PNC and cancelled without payment of any
consideration by PNC as of Grantee’s Termination Date.

(b) If, at the time Grantee ceases to be employed by the Corporation, Grantee’s
termination of employment could still be a Qualifying Termination if the
Committee or other PNC Designated Person so approves (or is deemed to so
approve) within the time specified for such approval in Section 5.2, then the
potential forfeiture of the Award for failure to meet the service requirements
set forth in Section 5.2 (and payment with respect to Dividend Equivalents with
respect to the Award) will be suspended until the earliest to occur of the
following: (1) Grantee’s failure to meet the service requirements of Section 5.2
upon such termination failing to be a Qualifying Termination either upon the
specific disapproval of the Committee or other PNC Designated Person or upon the
91st day after Grantee’s Termination Date where the Committee or other PNC
Designated Person has neither disapproved nor approved (or deemed approved) the
termination by the end of the 90th day after Grantee’s Termination Date; (2) the
timely approval or deemed approval of the Committee or other PNC Designated
Person such that Grantee’s termination of employment is considered a Qualifying
Termination such that Grantee is considered to have met the service requirements
of Section 5.2 for purposes of the Award; (3) Grantee’s death; or (4) the
occurrence of a Change of Control.

If such suspension is resolved adverse to Grantee pursuant to clause (1) above,
then all outstanding Restricted Share Units, together with all payments with
respect to the related Dividend Equivalents that had been suspended pending such
resolution, will be automatically forfeited by Grantee to PNC and cancelled
without payment of any consideration by PNC, effective as of Grantee’s
Termination Date.

If such suspension is resolved pursuant to clause (2) above or by the occurrence
of an event set forth in clause (3) or (4) above, then vesting of Restricted
Share Units shall proceed in accordance with Section 6, as applicable, any
Dividend Equivalents payments that had been suspended shall be paid, and payment
of ongoing Dividend Equivalents, if any, shall resume in accordance with
Section 4 as applicable. No interest shall be paid with respect to any suspended
payments.



--------------------------------------------------------------------------------

5.4 Forfeiture Upon Termination for Cause or Pursuant to Detrimental Conduct
Provisions.

(a) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation for Cause prior to the 3rd
anniversary of the Award Grant Date and prior to the occurrence of a Change of
Control, if any, then all then outstanding Restricted Share Units, together with
the right to receive any payment on or after Grantee’s Termination Date with
respect to the Dividend Equivalents related to those Restricted Share Units,
will be forfeited by Grantee to PNC and cancelled without payment of any
consideration by PNC as of Grantee’s Termination Date.

(b) Detrimental Conduct. At any time prior to the date that such Restricted
Share Units vest in accordance with Section 6, Restricted Share Units and
related Dividend Equivalents, or specified portion thereof, will be forfeited by
Grantee to PNC and cancelled, without payment of any consideration by PNC, on
the date and to the extent that PNC determines in its sole discretion to so
cancel all or a specified portion of the Restricted Share Units and related
Dividend Equivalents on the basis of its determination that Grantee has engaged
in Detrimental Conduct as set forth in Section 12.11, whether such determination
is made during the period of Grantee’s employment with the Corporation or after
Grantee’s Termination Date; provided, however, that (i) no determination that
Grantee has engaged in Detrimental Conduct may be made on or after the date of
Grantee’s death and Detrimental Conduct will not apply to conduct by or
activities of successors to the Restricted Share Units by will or the laws of
descent and distribution in the event of Grantee’s death; (ii) in the event that
Grantee’s termination of employment was an Anticipatory Termination, no
determination that Grantee has engaged in Detrimental Conduct may be made on or
after Grantee’s Termination Date; (iii) no determination that Grantee has
engaged in Detrimental Conduct may be made between the time PNC enters into an
agreement providing for a Change of Control and the time such agreement either
terminates or results in a Change of Control; and (iv) no determination that
Grantee has engaged in Detrimental Conduct may be made after the occurrence of a
Change of Control (as defined in Section 12).

5.5 Suspension and Forfeiture Related to Judicial Criminal Proceedings.

If any criminal charges are brought against Grantee, in an indictment or in
other analogous formal charges commencing judicial criminal proceedings,
alleging the commission of a felony that relates to or arises out of Grantee’s
employment or other service relationship with the Corporation, then to the
extent that the Restricted Share Units or any portion thereof are still
outstanding and have not yet vested, the vesting of those Restricted Share Units
and any further Dividend Equivalent payments shall be automatically suspended.

Such suspension of vesting shall continue until the earliest to occur of the
following:

(1) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;

(2) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(3) Grantee’s death; or

(4) the occurrence of a Change of Control.



--------------------------------------------------------------------------------

If the suspension is terminated by the occurrence of an event set forth in
clause (1) above, those Restricted Share Units, together with all payments with
respect to the related Dividend Equivalents that had been suspended, will, upon
such occurrence, be automatically forfeited by Grantee to PNC, will not vest or
be eligible to vest, and will be cancelled without payment of any consideration
by PNC.

If the suspension is terminated by the occurrence of an event set forth in
clause (2), (3) or (4) above, then vesting of those Restricted Share Units shall
proceed in accordance with Section 6, as applicable, any Dividend Equivalents
payments that had been suspended shall be paid, and payment of ongoing Dividend
Equivalents, if any, shall resume in accordance with Section 4 as applicable. No
interest shall be paid with respect to any suspended payments.

6. Vesting and Settlement of Restricted Share Units.

6.1 Vesting. Grantee’s Restricted Share Units will vest upon the earliest to
occur of the events set forth in the subclauses below, provided that those
Restricted Share Units have not been forfeited prior to such event pursuant to
any of the provisions of Section 5 and remain outstanding at that time:

 

  (i) the 3rd anniversary of the Award Grant Date or, if later, on the date as
of which any suspension imposed with respect to those Restricted Share Units
pursuant to Section 5.5 is lifted without forfeiture of the units and the units
vest, as applicable;

 

  (ii) the date of Grantee’s death; and

 

  (iii) the end of the day immediately preceding the day a Change of Control (as
defined in Section 12) occurs.

Restricted Share Units that have been forfeited by Grantee pursuant to the
provisions of Section 5 are not eligible for vesting, will not settle and will
be cancelled without payment of any consideration by PNC.

The Dividend Equivalents period with respect to Dividend Equivalents related to
such Restricted Share Units will end and such Dividend Equivalents will
terminate either on the vesting date for such Restricted Share Units in
accordance with Section 6 or on the cancellation date for such Restricted Share
Units in accordance with Section 5, as applicable.

6.2 Settlement. Restricted Share Units that have vested will be settled at the
time set forth in Section 6.3 by delivery to Grantee of that number of whole
shares of PNC common stock equal to the number of outstanding vested Restricted
Share Units being settled or as otherwise provided pursuant to Section 8 if
applicable.

No fractional shares will be delivered to Grantee. If the outstanding vested
Restricted Share Units being settled include a fractional interest, such
fractional interest will be liquidated and paid to Grantee in cash on the basis
of the then current Fair Market Value (as defined in Section 12) of PNC common
stock as of the vesting date (or as of the scheduled payment date pursuant to
subsection (2) of the third bullet under Section 6.3 if payment is made pursuant
to that provision as necessary) or in any case as otherwise provided in
Section 8 if applicable.

Delivery of shares and/or other payment pursuant to the Award will not be made
unless and until all applicable tax withholding requirements with respect to
such payment have been satisfied.



--------------------------------------------------------------------------------

6.3 Payout Timing. Payment will be made to Grantee in settlement of outstanding
Restricted Share Units that have vested as soon as practicable after the vesting
date set forth in the applicable subclause of Section 6.1 for such Restricted
Share Units, generally within 30 days but no later than December 31st of the
calendar year in which the vesting date occurs, subject to the provisions of the
following bullets, if applicable. No interest shall be paid with respect to any
such payments hereunder.

 

  •   In the event that the vesting date pursuant to Section 6.1(i) is the date
as of which any suspension imposed pursuant to Section 5.5 is lifted, payment
will be made no later than the earlier of (a) 30 days after the vesting date and
(b) December 31st of the calendar year in which the vesting date occurs.

 

  •   Where vesting occurs pursuant to Section 6.1(ii) upon Grantee’s death,
payment will be made no later than December 31st of the calendar year in which
Grantee’s death occurred or, if later, the 15th day of the 3rd calendar month
following the date of Grantee’s death.

 

  •   Where vesting occurs pursuant to Section 6.1(iii) due to the occurrence of
a Change of Control:

 

  (1) If, under the circumstances, the Change of Control is a permissible
payment event under Section 409A of the Internal Revenue Code, payment will be
made as soon as practicable after the Change of Control date, but in no event
later than December 31st of the calendar year in which the Change of Control
occurs or, if later, by the 15th day of the third calendar month following the
date on which the Change of Control occurs, other than in unusual circumstances
where a further delay thereafter would be permitted under Section 409A of the
Internal Revenue Code, and if such a delay is permissible, as soon as
practicable within such limits.

 

  (2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the Internal Revenue Code, then payment
will be made as soon as practicable after the 3rd anniversary of the Award Grant
Date (the date that would have been the scheduled vesting date for such
Restricted Share Units had they vested pursuant to Section 6.1(i) rather than
pursuant to Section 6.1(iii)), but in no event later than December 31st of the
calendar year in which such scheduled vesting date occurs.

 

  •   Where vesting occurs pursuant to Section 6.1(iii) due to the occurrence of
a Change of Control and payment is scheduled, pursuant to subsection (2) of the
bullet above, for as soon as practicable after the 3rd anniversary of the Award
Grant Date, but Grantee dies prior to that scheduled payout date, payment will
be made no later than December 31st of the calendar year in which Grantee’s
death occurred or, if later but not beyond the end of the calendar year in which
the 3rd anniversary of the Award Grant Date occurs, the 15th day of the
3rd calendar month following the date of Grantee’s death.

7. No Rights as Shareholder Until Issuance of Shares. Grantee will have no
rights as a shareholder of PNC by virtue of this Award unless and until Shares
are issued and delivered in settlement of outstanding vested Restricted Share
Units pursuant to and in accordance with Section 6.

8. Capital Adjustments.

8.1 Except as otherwise provided in Section 8.2, if applicable, if corporate
transactions such as stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC
(“Corporate Transactions”) occur prior to the time, if any, that outstanding
vested Restricted Share Units are settled and paid, the Compensation Committee
or its delegate shall make those adjustments, if any, in the number, class or
kind of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award that it deems appropriate in its discretion to reflect Corporate
Transactions such that the rights of Grantee are neither enlarged nor diminished
as a result of such Corporate Transactions, including without limitation
(a) measuring the value per share unit of any share-denominated award amount
authorized for payment to Grantee pursuant to Section 6 by reference to



--------------------------------------------------------------------------------

the per share value of the consideration payable to a PNC common shareholder in
connection with such Corporate Transactions and (b) authorizing payment of the
entire value of any award amount authorized for payment to Grantee pursuant to
Section 6 to be paid in cash at the applicable time specified in Section 6.

All determinations hereunder shall be made by the Compensation Committee or its
delegate in its sole discretion and shall be final, binding and conclusive for
all purposes on all parties, including without limitation Grantee.

8.2 Upon the occurrence of a Change of Control, (a) the number, class and kind
of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award will automatically be adjusted to reflect the same changes as
are made to outstanding shares of PNC common stock generally, (b) the value per
share unit of any share-denominated award amount will be measured by reference
to the per share value of the consideration payable to a PNC common shareholder
in connection with such Corporate Transaction or Transactions if applicable, and
(c) if the effect of the Corporate Transaction or Transactions on a PNC common
shareholder is to convert that shareholder’s holdings into consideration that
does not consist solely (other than as to a minimal amount) of shares of PNC
common stock, then the entire value of any payment to be made to Grantee
pursuant to Section 6 will be made solely in cash at the applicable time
specified by Section 6.

9. Prohibitions Against Sale, Assignment, etc.; Payment to Legal Representative.

(a) Restricted Share Units and related Dividend Equivalents may not be sold,
assigned, transferred, exchanged, pledged, or otherwise alienated or
hypothecated.

(b) If Grantee is deceased at the time any outstanding vested Restricted Share
Units are settled and paid in accordance with the terms of Section 6, such
delivery of shares and/or other payment shall be made to the executor or
administrator of Grantee’s estate or to Grantee’s other legal representative as
determined in good faith by PNC.

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative shall extinguish
all right to payment hereunder.

10. Withholding Taxes. Where all applicable withholding tax obligations have not
previously been satisfied, PNC will, at the time any such obligation arises in
connection herewith, retain an amount sufficient to satisfy the minimum amount
of taxes then required to be withheld by the Corporation in connection therewith
from amounts then payable hereunder to Grantee or, if none, from other
compensation then payable to Grantee, or as otherwise determined by PNC.

Unless the Compensation Committee or other PNC Designated Person determines
otherwise, where amounts are then payable hereunder to Grantee in the form of
shares of PNC common stock, the Corporation will retain whole shares from any
such amounts until such withholdings in the aggregate are sufficient to satisfy
such minimum required withholding obligation. In the event that amounts are not
then payable hereunder to Grantee in the form of shares or that such
withholdings are otherwise not sufficient to meet the minimum amount of taxes
then required to be withheld, withholding will be made from any amounts then
payable hereunder to Grantee that are settled in cash until such withholdings in
the aggregate are sufficient to satisfy such minimum required withholding
obligation.

If any withholding is required prior to the time amounts are payable to Grantee
hereunder or if such amounts are not sufficient to satisfy such obligation in
full, the withholding will be taken from other compensation then payable to
Grantee or as otherwise determined by PNC.



--------------------------------------------------------------------------------

For purposes of this Section 10, shares of PNC common stock retained to satisfy
applicable withholding tax requirements will be valued at their Fair Market
Value (as defined in Section 12) on the date the tax withholding obligation
arises.

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. The
Corporation will not retain Shares for this purpose. If Grantee’s W-4 obligation
does not exceed the required minimum withholding in connection herewith, no
additional withholding may be made.

11. Employment. Neither the granting of the Restricted Share Units and related
Dividend Equivalents award nor any payment with respect to such Award authorized
hereunder nor any term or provision of the Agreement shall constitute or be
evidence of any understanding, expressed or implied, on the part of PNC or any
subsidiary to employ Grantee for any period or in any way alter Grantee’s status
as an employee at will.

12. Certain Definitions. Except where the context otherwise indicates, the
following definitions apply for purposes of the Agreement.

12.1 “Agreement,” “Award Agreement;” “Award;” “Award Grant Date.”

“Agreement” or “Award Agreement” means the Stock-Payable Restricted Share Units
Award Agreement between PNC and Grantee evidencing the Restricted Share Units
with related Dividend Equivalents award granted to Grantee pursuant to the Plan.

“Award” means the Restricted Share Units with related Dividend Equivalents award
granted to Grantee pursuant to the Plan and evidenced by the Agreement.

“Award Grant Date” means the Award Grant Date set forth on page 1 of the
Agreement and is the date as of which the Restricted Share Units and related
Dividend Equivalents are authorized to be granted by the Committee in accordance
with the Plan.

12.2 “Anticipatory Termination” If Grantee’s employment with the Corporation is
terminated by the Corporation other than for Cause as defined in this
Section 12.2, death or Disability prior to the date on which a Change of Control
occurs, and if it is reasonably demonstrated by Grantee that such termination of
employment (i) was at the request of a third party that has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or in anticipation of a Change of Control, such a termination of
employment is an “Anticipatory Termination.”

For purposes of this Section 12.2, “Cause” shall mean:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
Grantee has not substantially performed Grantee’s duties; or

(b) the willful engaging by Grantee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to PNC or any of its subsidiaries.



--------------------------------------------------------------------------------

For purposes of the preceding clauses (a) and (b), no act or failure to act, on
the part of Grantee, shall be considered willful unless it is done, or omitted
to be done, by Grantee in bad faith and without reasonable belief that Grantee’s
action or omission was in the best interests of the Corporation. Any act, or
failure to act, based upon the instructions or prior approval of the Board, the
CEO or Grantee’s superior or based upon the advice of counsel for the
Corporation, shall be conclusively presumed to be done, or omitted to be done,
by Grantee in good faith and in the best interests of the Corporation.

The cessation of employment of Grantee will be deemed to be a termination of
Grantee’s employment with the Corporation for Cause for purposes of this
Section 12.2 only if and when there shall have been delivered to Grantee, as
part of the notice of Grantee’s termination, a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board, at a Board meeting called and held for the purpose of considering
such termination, finding on the basis of clear and convincing evidence that, in
the good faith opinion of the Board, Grantee is guilty of conduct described in
clause (a) or clause (b) above and, in either case, specifying the particulars
thereof in detail. Such resolution shall be adopted only after (i) reasonable
notice of such Board meeting is provided to Grantee, together with written
notice that PNC believes that Grantee is guilty of conduct described in clause
(a) or clause (b) above and, in either case, specifying the particulars thereof
in detail, and (ii) Grantee is given an opportunity, together with counsel, to
be heard before the Board.

12.3 “Board” means the Board of Directors of PNC.

12.4 “Cause” and “termination for Cause.”

Except as otherwise required by Section 12.2 in connection with the definition
of Anticipatory Termination set forth in therein, “Cause” means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(b) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or any of its subsidiaries or any client or customer of PNC
or any of its subsidiaries;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when the CEO or his or her designee (or, if Grantee is the
CEO, the Board) determines that Grantee is guilty of conduct described in clause
(a), (b) or (c) above or that an event described in clause (d) or (e) above has
occurred with respect to Grantee and, if so, determines that the termination of
Grantee’s employment with the Corporation will be deemed to have been for Cause.



--------------------------------------------------------------------------------

12.5 “CEO” means the chief executive officer of PNC.

12.6 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 12.6(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 12.6(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.



--------------------------------------------------------------------------------

12.7 “Compensation Committee” or “Committee” means the Personnel and
Compensation Committee of the Board or such person or persons as may be
designated or appointed by that committee as its delegate or designee.

12.8 “Competitive Activity.”

“Competitive Activity” while Grantee is an employee of the Corporation means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (1) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary or (2) engaged in
business activities that Grantee knows PNC or any subsidiary intends to enter
within the next twelve (12) months, in either case whether Grantee is acting as
agent, consultant, independent contractor, employee, officer, director,
investor, partner, shareholder, proprietor or in any other individual or
representative capacity therein.

“Competitive Activity” on or after Grantee’s Termination Date means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (a) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary as of Grantee’s
Termination Date or (b) engaged in business activities that Grantee knows PNC or
any subsidiary intends to enter within the first twelve (12) months after
Grantee’s Termination Date or, if later and if applicable, after the date
specified in subsection (a), clause (ii) of the definition of Detrimental
Conduct in Section 12.11, in either case whether Grantee is acting as agent,
consultant, independent contractor, employee, officer, director, investor,
partner, shareholder, proprietor or in any other individual or representative
capacity therein.

For purposes of Competitive Activity as defined in this Section 12.8, and for
purposes of the definition of competitive activity in any other PNC restricted
share unit or in any PNC restricted stock, stock option, or other equity-based
award or awards held by Grantee, however, the term subsidiary or subsidiaries
shall not include companies in which the Corporation holds an interest pursuant
to its merchant banking authority.

12.9 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the U.S. Internal Revenue Code.

12.10 “Corporation” means PNC and its Consolidated Subsidiaries.

12.11 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
as defined in Section 12.8 in the continental United States at any time during
the period of Grantee’s employment with the Corporation and extending through
(and including) the first (1st) anniversary of the later of (i) Grantee’s
Termination Date and, if different, (ii) the first date after Grantee’s
Termination Date as of which Grantee ceases to have a service relationship with
the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or



--------------------------------------------------------------------------------

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee or other PNC
Designated Person, as applicable, determines that Grantee has engaged in conduct
described in clause (a) or clause (b) above or that an event described in clause
(c) above has occurred with respect to Grantee and, if so, (1) determines in its
sole discretion that Grantee will be deemed to have engaged in Detrimental
Conduct for purposes of the Agreement and (2) determines in its sole discretion
to cancel all or a specified portion of the Restricted Share Units that have not
yet vested in accordance with Section 6 and of the Dividend Equivalents related
to such Restricted Share Units, including Dividend Equivalents related to such
Restricted Share Units that may already have been paid to Grantee, on the basis
of such determination that Grantee has engaged in Detrimental Conduct.

12.12 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the U.S. Internal Revenue Code, that Grantee either (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for U.S. Social Security disability benefits, Grantee shall be
presumed to be Disabled as defined herein.

12.13 “Dividend Equivalents” means the opportunity to receive dividend
equivalents granted to Grantee pursuant to the Plan in connection with the
Restricted Share Units to which they relate and evidenced by the Agreement.

12.14 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means the average of the reported high and low trading prices on the
New York Stock Exchange (or such successor reporting system as PNC may select)
for a share of PNC common stock on such date, or, if no PNC common stock trades
have been reported on such exchange for that day, the average of such prices on
the next preceding day and the next following day for which there were reported
trades.

12.15 “GAAP” or “generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

12.16 “Grantee” means the person to whom the Restricted Share Units with related
Dividend Equivalents award is granted and is identified as Grantee on page 1 of
the Agreement.

12.17 “Internal Revenue Code” or “U.S. Internal Revenue Code” means the United
States Internal Revenue Code of 1986 as amended and the rules and regulations
promulgated thereunder.

12.18 “Person” has the meaning specified in the definition of Change of Control
in Section 12.6(a).

12.19 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.



--------------------------------------------------------------------------------

12.20 “PNC” means The PNC Financial Services Group, Inc.

12.21 “PNC Designated Person” or “Designated Person” will be: (a) the
Compensation Committee or its delegate if Grantee is (or was when he or she
ceased to be an employee of the Corporation) either a member of the Corporate
Executive Group (or equivalent successor classification) or subject to the
reporting requirements of Section 16(a) of the Exchange Act with respect to PNC
securities (or both); or (b) the Compensation Committee, the CEO, or the Chief
Human Resources Officer of PNC, or any other individual or group as may be
designated by one of the foregoing to act as Designated Person for purposes of
the Agreement.

12.22 “Qualifying Termination” has the meaning specified in Section 5.2.

12.23 “Restricted Share Units” or “RSUs” means the Share-denominated award
opportunity of the number of restricted share units specified as the Restricted
Share Units on page 1 of the Agreement, subject to capital adjustments pursuant
to Section 8 if any, granted to Grantee pursuant to the Plan and evidenced by
the Agreement.

12.24 “SEC” means the United States Securities and Exchange Commission.

12.25 “Section 409A” means Section 409A of the U.S. Internal Revenue Code.

12.26 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

12.27 “Share” means a share of PNC common stock.

12.28 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S. generally accepted accounting principles and Grantee does not continue to
be employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

13. Grantee Covenants.

13.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 13 and 14 by virtue of receiving this Restricted Share Units with
related Dividend Equivalents award (regardless of whether such share units or
any portion thereof ultimately vest and settle); that such provisions are
reasonable and properly required for the adequate protection of the business of
PNC and its subsidiaries; and that enforcement of such provisions will not
prevent Grantee from earning a living.

13.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 13.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC



--------------------------------------------------------------------------------

or any subsidiary for which PNC or any subsidiary provides any services as of
Grantee’s Termination Date, or (ii) was a customer of PNC or any subsidiary for
which PNC or any subsidiary provided any services at any time during the twelve
(12) months preceding Grantee’s Termination Date, or (iii) was, as of Grantee’s
Termination Date, considering retention of PNC or any subsidiary to provide any
services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation and such termination is an Anticipatory
Termination, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 13.2 shall no longer apply
and shall be replaced with the following subsection (c):

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of one year
after Grantee’s Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.

13.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
shall not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

13.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 13.4
shall be performed by Grantee without further compensation and shall continue
beyond Grantee’s Termination Date.

14. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

14.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
Federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.



--------------------------------------------------------------------------------

14.2 Equitable Remedies. A breach of the provisions of any of Sections 13.2,
13.3 or 13.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

14.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 13.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

14.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

14.5 Severability. The restrictions and obligations imposed by Sections 13.2,
13.3, 13.4, 14.1 and 14.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.

14.6 Reform. In the event any of Sections 13.2, 13.3 and 13.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

14.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 13.2, 13.3 and 13.4.

14.8 Compliance with Internal Revenue Code Section 409A. It is the intention of
the parties that the Award and the Agreement comply with the provisions of
Section 409A of the U.S. Internal Revenue Code to the extent, if any, that such
provisions are applicable to the Agreement, and the Agreement will be
administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A,
Grantee agrees that PNC may, without the consent of Grantee, modify the
Agreement and the Award to the extent and in the manner PNC deems necessary or
advisable or take such other action or actions, including an amendment or action
with retroactive effect, that PNC deems appropriate in order either to preclude
any such payments or benefits from being deemed “deferred compensation” within
the meaning of Section 409A or to provide such payments or benefits in a manner
that complies with the provisions of Section 409A such that they will not be
taxable thereunder.

14.9 Applicable Law; Clawback. Notwithstanding anything in the Agreement, PNC
will not be required to comply with any term, covenant or condition of the
Agreement if and to the extent prohibited by law, including but not limited to
Federal banking and securities regulations, or as otherwise directed by one or
more regulatory agencies having jurisdiction over PNC or any of its
subsidiaries.

Further, to the extent applicable to Grantee, the Award, and any right to
receive and retain any Shares or other value pursuant to the Award, shall be
subject to rescission, cancellation or recoupment, in



--------------------------------------------------------------------------------

whole or in part, if and to the extent so provided under any clawback,
adjustment or similar policy of PNC in effect on the Award Grant Date or that
may be established thereafter and to any clawback or recoupment that may be
required by applicable law.

14.10 Subject to the Plan and Interpretations. In all respects the Award and the
Agreement are subject to the terms and conditions of the Plan, which has been
made available to Grantee and is incorporated herein by reference; provided,
however, the terms of the Plan shall not be considered an enlargement of any
benefits under the Agreement. Further, the Award and the Agreement are subject
to any interpretation of, and any rules and regulations issued by, the
Compensation Committee, or its delegate or under the authority of the
Compensation Committee, whether made or issued before or after the Award Grant
Date.

14.11 Headings; Entire Agreement. Headings used in the Agreement are provided
for reference and convenience only, shall not be considered part of the
Agreement, and shall not be employed in the construction of the Agreement. The
Agreement constitutes the entire agreement between Grantee and PNC with respect
to the subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.

14.12 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.

15. Acceptance of Award; PNC Right to Cancel; Effectiveness of Agreement.

If Grantee does not accept the Award by executing and delivering a copy of the
Agreement to PNC, without altering or changing the terms thereof in any way,
within 30 days of receipt by Grantee of a copy of the Agreement, PNC may, in its
sole discretion, withdraw its offer and cancel the Award at any time prior to
Grantee’s delivery to PNC of an unaltered and unchanged copy of the Agreement so
executed by Grantee. Otherwise, upon such execution and delivery of the
Agreement by both PNC and Grantee, the Agreement is effective as of the Award
Grant Date.

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Grant Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By: Chief Executive Officer



--------------------------------------------------------------------------------

ATTEST:

 

By: Corporate Secretary ACCEPTED AND AGREED TO by GRANTEE

 

Grantee